Exhibit 10.8

 

--------------------------------------------------------------------------------

 

THE PANTRY, INC.

 

3.00% SENIOR SUBORDINATED CONVERTIBLE NOTES DUE 2012

 

--------------------------------------------------------------------------------

 

INDENTURE

 

DATED AS OF NOVEMBER 22, 2005

 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS TRUSTEE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1

  DEFINITIONS AND INCORPORATION BY REFERENCE    1     Section 1.01. Definitions.
   1     Section 1.02. Other Definitions.    10     Section 1.03. Trust
Indenture Act Provisions.    11     Section 1.04. Rules Of Construction.    11

ARTICLE 2

  THE SECURITIES    12     Section 2.01. Form And Dating.    12     Section
2.02. Execution And Authentication.    13     Section 2.03. Registrar, Paying
Agent and Conversion Agent.    14     Section 2.04. Paying Agent To Hold Money
In Trust.    15     Section 2.05. Lists of Holders of Securities.    15    
Section 2.06. Transfer And Exchange.    15     Section 2.07. Replacement
Securities.    16     Section 2.08. Outstanding Securities.    17     Section
2.09. Treasury Securities.    17     Section 2.10. Temporary Securities.    17  
  Section 2.11. Cancellation.    17     Section 2.12. Legend; Additional
Transfer And Exchange Requirements.    18     Section 2.13. CUSIP Numbers.    20
    Section 2.14. Calculations.    20

ARTICLE 3

  REPURCHASE    21     Section 3.01. Repurchase Of Securities At Option Of The
Holder Upon a Fundamental Change.    21     Section 3.02. Effect Of Fundamental
Change Repurchase Notice.    23     Section 3.03. Deposit Of Fundamental Change
Repurchase Price.    23     Section 3.04. Repayment To The Company.    24    
Section 3.05. Securities Purchased In Part.    24     Section 3.06. Compliance
With Securities Laws Upon Purchase Of Securities.    24     Section 3.07.
Purchase Of Securities In Open Market.    25

ARTICLE 4

  CONVERSION    25     Section 4.01. Conversion Privilege And Conversion Rate.
   25     Section 4.02. Conversion Procedure.    29     Section 4.03. Fractional
Shares.    30     Section 4.04. Taxes On Conversion.    30     Section 4.05.
Company To Provide Stock.    30     Section 4.06. Adjustment Of Conversion Rate.
   31     Section 4.07. No Adjustment.    36     Section 4.08. Notice Of
Adjustment.    36     Section 4.09. Notice Of Certain Transactions.    36    
Section 4.10. Effect Of Recapitalization, Reclassification, Consolidation,
Merger or Sale.    36     Section 4.11. Trustee’s Disclaimer.    38     Section
4.12. Voluntary Increase.    38     Section 4.13. Payment of Cash in Lieu of
Common Stock.    39

ARTICLE 5

  COVENANTS    39     Section 5.01. Payment Of Securities.    39     Section
5.02. SEC and Other Reports.    40

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

    Section 5.03. Compliance Certificates.    40     Section 5.04. Further
Instruments and Acts.    41     Section 5.05. Maintenance Of Corporate
Existence.    41     Section 5.06. Rule 144A Information Requirement.    41    
Section 5.07. Stay, Extension And Usury Laws.    41     Section 5.08. Payment Of
Additional Interest.    41     Section 5.09. Maintenance of Office or Agency.   
42     Section 5.10. No Layering of Indebtedness.    42     Section 5.11. Note
Guarantees.    42

ARTICLE 6

  CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE    43     Section 6.01.
Company May Consolidate, Etc., Only On Certain Terms.    43     Section 6.02.
Successor Substituted.    43

ARTICLE 7

  DEFAULT AND REMEDIES    44     Section 7.01. Events Of Default.    44    
Section 7.02. Acceleration.    46     Section 7.03. Other Remedies.    46    
Section 7.04. Waiver Of Defaults And Events Of Default.    46     Section 7.05.
Control By Majority.    46     Section 7.06. Limitations On Suits.    47    
Section 7.07. Rights Of Holders To Receive Payment And To Convert.    47    
Section 7.08. Collection Suit By Trustee.    47     Section 7.09. Trustee May
File Proofs Of Claim.    48     Section 7.10. Priorities.    48     Section
7.11. Undertaking For Costs.    48

ARTICLE 8

  TRUSTEE    49     Section 8.01. Obligations Of Trustee.    49     Section
8.02. Rights Of Trustee.    50     Section 8.03. Individual Rights Of Trustee.
   51     Section 8.04. Trustee’s Disclaimer.    51     Section 8.05. Notice Of
Default Or Events Of Default.    51     Section 8.06. Reports By Trustee To
Holders.    51     Section 8.07. Compensation And Indemnity.    51     Section
8.08. Replacement Of Trustee.    52     Section 8.09. Successor Trustee By
Merger, Etc.    53     Section 8.10. Eligibility; Disqualification.    53    
Section 8.11. Preferential Collection Of Claims Against Company.    53

ARTICLE 9

  SATISFACTION AND DISCHARGE OF INDENTURE    53     Section 9.01. Satisfaction
And Discharge Of Indenture.    53     Section 9.02. Application Of Trust Money.
   54     Section 9.03. Repayment To Company.    54     Section 9.04.
Reinstatement.    55

ARTICLE 10

  AMENDMENTS; SUPPLEMENTS AND WAIVERS    55     Section 10.01. Without Consent
Of Holders.    55     Section 10.02. With Consent Of Holders.    56     Section
10.03. Compliance With Trust Indenture Act.    57     Section 10.04. Revocation
And Effect Of Consents.    57     Section 10.05. Notation On Or Exchange Of
Securities.    57     Section 10.06. Trustee To Sign Amendments, Etc.    58    
Section 10.07. Effect Of Supplemental Indentures.    58

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 11

  SUBORDINATION    58     Section 11.01. Agreement to Subordinate.    58    
Section 11.02. Liquidation; Dissolution; Bankruptcy.    58     Section 11.03.
Default on Designated Senior Debt.    59     Section 11.04. Notice of
Acceleration of Notes.    59     Section 11.05. When Distribution Must Be Paid
Over.    59     Section 11.06. Notice by Company.    60     Section 11.07.
Subrogation.    60     Section 11.08. Relative Rights.    60     Section 11.09.
Subordination May Not Be Impaired by Company.    61     Section 11.10.
Distribution or Notice to Representative.    61     Section 11.11. Rights of
Trustee and Paying Agent.    61     Section 11.12. Authorization to Effect
Subordination.    61     Section 11.13. Amendments.    61     Section 11.14. No
Suspension of Remedies.    62

ARTICLE 12

  NOTE GUARANTEES    62     Section 12.01. Guarantee.    62     Section 12.02.
Subordination of Note Guarantee.    63     Section 12.03. Limitation on
Guarantor Liability.    63     Section 12.04. Execution and Delivery of Note
Guarantee.    63     Section 12.05. Exceptions.    64

ARTICLE 13

  MISCELLANEOUS    64     Section 13.01. Trust Indenture Act Controls.    64    
Section 13.02. Notices.    64     Section 13.03. Communications By Holders With
Other Holders.    65     Section 13.04. Certificate And Opinion As To Conditions
Precedent.    65     Section 13.05. Record Date For Vote Or Consent Of Holders
of Securities.    66     Section 13.06. Rules By Trustee, Paying Agent,
Registrar And Conversion Agent.    66     Section 13.07. Legal Holidays.    66  
  Section 13.08. Governing Law.    67     Section 13.09. No Adverse
Interpretation Of Other Agreements.    67     Section 13.10. No Recourse Against
Others.    67     Section 13.11. Successors.    67     Section 13.12. Multiple
Counterparts.    67     Section 13.13. Separability.    67     Section 13.14.
Table Of Contents, Headings, Etc.    67     EXHIBIT A Form of Security    A-1  
  EXHIBIT B Form of Supplemental Indenture    B-1     EXHIBIT C Form of Note
Guarantee    C-1

 

(iii)



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA
Section

--------------------------------------------------------------------------------

      

Indenture
Section

--------------------------------------------------------------------------------

Section

  310    13.01     310(a)(1)    8.10     (a)(2)    8.10     (a)(3)    N.A.**    
(a)(4)    N.A.     (a)(5)    8.10     (b)    8.10     (c)    N.A.

Section

  311    13.01     311(a)    8.11     (b)    8.11     (c)    N.A.

Section

  312    11.01     (a)    N.A.     (b)    13.03     (c)    13.03

Section

  313    13.01     313(a)    8.06(a)     (b)(1)    N.A.     (b)(2)    8.06(a)  
  (c)    8.06(a)     (d)    N.A.

Section

  314    8.06     314(a)    N.A.     (b)    13.01(g)     (c)(1)    N.A.    
(c)(2)    N.A.     (c)(3)    N.A.     (d)    13.01(f)     (e)    N.A.     (f)   
N.A.

Section

  315    13.01     315(a)    8.01(b)     315(b)    8.05     315(d)    8.01(c)  
  315(d)(2)    8.01(c)     315(d)(3)    8.01(c)     315(e)    7.11

Section

  316    13.01

Section

  317    13.01

Section

  318(c)    13.01

--------------------------------------------------------------------------------

* This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.

** N.A. means Not Applicable.

 

(vi)



--------------------------------------------------------------------------------

THIS INDENTURE dated as of November 22, 2005 is among The Pantry, Inc., a
corporation duly organized under the laws of the State of Delaware (the
“Company”), the Guarantors (as defined herein) and Wachovia Bank, National
Association, a national banking association organized and existing under the
laws of the United States, as Trustee (the “Trustee”).

 

In consideration of the purchase of the Securities (as defined herein) by the
Holders thereof, the parties hereto agree as follows for the benefit of one
another and for the equal and ratable benefit of the Holders of the Company’s
3.00% Senior Subordinated Convertible Notes Due 2012.

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions.

 

“Additional Interest” has the meaning specified in the Registration Rights
Agreement. All references herein to interest accrued or payable as of any date
shall include any Additional Interest accrued or payable as of such date as
provided in the Registration Rights Agreement.

 

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” means any Registrar, Paying Agent or Conversion Agent.

 

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, to the extent applicable to such transfer or exchange.

 

“Bankruptcy Law” means Title 11 of the United States Code (or any successor
thereto) or any similar federal or state law for the relief of debtors.

 

“Beneficial Ownership” means the definition such term is given in accordance
with Rule 13d-3 promulgated by the SEC under the Exchange Act.

 

“Board of Directors” means either the board of directors of the Company or any
committee of the Board of Directors authorized to act for it with respect to
this Indenture.

 

“Business Day” means any weekday that is not a day on which banking institutions
in the City of New York are authorized or obligated by law or executive order to
close or be closed.

 

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

1



--------------------------------------------------------------------------------

“Capital Stock” means:

 

  (1) in the case of a corporation, corporate stock;

 

  (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (3) in the case of a partnership or limited liability company, partnership
(whether general or limited) or membership interests; and

 

  (4) any and all shares, interests, rights to purchase, warrants, options,
participations, rights or other equivalents of or interests in (however
designated) equity of such Person, and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

“Cash” or “cash” means such coin or currency of the United States as at any time
of payment is legal tender for the payment of public and private debts.

 

“Certificated Security” means a Security that is in substantially the form
attached as Exhibit A but that does not include the information or the schedule
called for by footnote 1 and 2 thereof.

 

“Change of Control” means (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) acquires the Beneficial Ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of 50% or more of the total voting power
the total outstanding Voting Stock of the Company other than an acquisition by
the Company, any of its subsidiaries or any of its employee benefit plans;
(ii) the Company consolidates with, or merges with or into, another person or
conveys, transfers, leases or otherwise disposes of all or substantially all of
the Company’s assets, to any person, or any person consolidates with or merges
with or into the Company, provided that this clause (ii) shall not apply to
(1) any transaction (A) that does not result in any reclassification, exchange,
or cancellation of outstanding shares of the Company’s Capital Stock and
(B) pursuant to which holders of the Company’s Capital Stock immediately prior
to the transaction have the entitlement to exercise, directly or indirectly, 50%
or more of the total voting power of all shares of the Company’s Capital Stock
entitled to vote generally in the election of directors of the continuing or
surviving Person immediately after the transaction; or (2) any merger solely for
the purpose of changing the Company’s jurisdiction of formation and resulting in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of common stock of the surviving entity; (iii) the first day
on which a majority of the members of the board of directors of the Company are
not Continuing Directors; or (iv) the Company approves a plan of liquidation or
dissolution. Notwithstanding anything to the contrary set forth herein, a Change
of Control will be deemed not to have occurred if 100% of the consideration for
the Company’s Common Stock (excluding cash payments for fractional shares and
cash payments made in respect of dissenters’ appraisal rights) in the
transaction or transactions otherwise constituting a Change in Control consists
of shares of common stock traded on a U.S. national securities exchange or
quoted on the Nasdaq National Market, or which will be so traded or quoted when
issued or exchanged in connection with the transaction or transactions, and as a
result of such transaction or transactions the Securities become convertible
into such common stock.

 

“Closing Price” means on any Trading Day, the reported last sale price per share
(or if no last sale price is reported, the average of the bid and ask prices per
share or, if more than one in either case, the average of the average bid and
the average ask prices per share) on such date reported by the Nasdaq

 

2



--------------------------------------------------------------------------------

National Market or, if the Company’s Common Stock (or the applicable security)
is not quoted on the Nasdaq National Market, as reported by the principal
national securities exchange on which the Company’s Common Stock (or such other
security) is listed, or if no such prices are available, the Closing Price per
share shall be the fair value of a share of Common Stock (or such other
security) as reasonably determined by the Board of Directors (which
determination shall be conclusive and shall be evidenced by an Officers’
Certificate delivered to the Trustee).

 

“Common Stock” means the common stock of the Company, par value $0.01, as it
exists on the date of this Indenture and any shares of any class or classes of
Capital Stock of the Company resulting from any reclassification or
reclassifications thereof, or, in the event of a merger, consolidation or other
similar transaction involving the Company that is otherwise permitted hereunder
in which the Company is not the surviving corporation the common stock, common
equity interests, ordinary shares or depositary shares or other certificates
representing common equity interests of such surviving corporation or its direct
or indirect parent corporation, and which have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company and which are not subject
to redemption by the Company; provided, however, that if at any time there shall
be more than one such resulting class, the shares of each such class then so
issuable on conversion of Securities shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to the applicable provisions of this
Indenture, and thereafter “Company” shall mean such successor Company.

 

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Company who (1) was a member of such board of
directors on the date of this Indenture or (2) was nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

 

“Conversion Price” per share of Common Stock as of any day means the result
obtained by dividing (i) $1,000 by (ii) the then applicable Conversion Rate.

 

“Conversion Rate” means the rate at which shares of Common Stock shall be
delivered upon conversion, which rate shall be initially 19.9622 shares of
Common Stock for each $1,000 principal amount of Securities, as adjusted from
time to time pursuant to the provisions of this Indenture.

 

“Conversion Reference Period” means:

 

(i) for Securities that are converted during the period beginning on the 30th
day prior to the Final Maturity Date, the ten consecutive Trading Days beginning
on the third Trading Day following the Final Maturity Date; and

 

(ii) in all other instances, the ten consecutive Trading Days beginning on the
third Trading Day following the Conversion Date.

 

“Conversion Value” means, for each $1,000 principal amount of Securities, an
amount equal to the product of (i) the Conversion Rate in effect on the
Conversion Date and (ii) the average of the Closing Price of the Company’s
Common Stock for each of the ten consecutive Trading Days of the Conversion
Reference Period; provided that after the consummation of a Change of Control in
which the consideration is comprised entirely of cash, the amount in clause
(ii) of this definition shall be the cash price per share received by holders of
the Company’s Common Stock in such Change of Control.

 

3



--------------------------------------------------------------------------------

“Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be administered, which
office at the date of the execution of this Indenture is located at 401 South
Tryon Street, 12th Floor, Charlotte, North Carolina, 28288-1179, Attention:
Corporate Trust Department, or at any other time at such other address as the
Trustee may designate from time to time by notice to the Holders and the
Company.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement, as
amended, dated as of March 12, 2004, by and among the Company and inter alia
Wachovia Bank, National Association, as administrative agent, providing for
revolving credit and term loan borrowings and letters of credit, including any
related notes, Guarantees, collateral documents, instruments and agreements
executed in connection therewith, and, in each case, as amended, restated,
modified (in whole or in part, and without limitation as to amount, terms,
covenants or other conditions), renewed, extended, refunded, replaced (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities to institutional investors) in whole or in part from
time to time whether (in whole or in part) with the same or other lenders.

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement) or commercial paper facilities or financings,
in each case, with banks or other institutional lenders providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit, in each case, as
amended, restated, modified (in whole or in part, and without limitation as to
amount, terms, covenants or other conditions), renewed, extended, refunded,
replaced (whether upon or after termination or otherwise) or refinanced in whole
or in part from time to time whether (in whole or in part) with the same or
other lenders.

 

“Daily Share Amount” means, for each Trading Day of the Conversion Reference
Period and for each $1,000 principal amount of notes surrendered for conversion,
a number of shares (but in no event less than zero) equal to (i) the amount of
(a) the Closing Price on such Trading Day multiplied by the Conversion Rate in
effect on the Conversion Date, appropriately adjusted to take into account the
occurrence on such Trading Day of any event which would require an anti-dilution
adjustment, less (b) $1,000; divided by (ii) the Closing Price on such Trading
Day multiplied by 10.

 

“Default” means, when used with respect to the Securities, any event that is or,
after notice or passage of time, or both, would be, an Event of Default.

 

“Designated Senior Debt” means:

 

  (1) any Indebtedness outstanding under the Credit Agreement; and

 

  (2) any other Senior Debt the principal amount of which is $10.0 million or
more and that has been designated by the Company as “Designated Senior Debt.”

 

“Domestic Subsidiary” means any Subsidiary of the Company that was formed under
the laws of the United States or any state of the United States or the District
of Columbia.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

 

4



--------------------------------------------------------------------------------

“Final Maturity Date” means November 15, 2012.

 

“Fundamental Change” means the occurrence of a Change of Control or a
Termination of Trading.

 

“Fundamental Change Effective Date” means the date on which any Fundamental
Change becomes effective.

 

“Fundamental Change Repurchase Price” of any Security, means 100% of the
principal amount of the Security to be purchased plus accrued and unpaid
interest, if any, and Additional Interest, if any, to, but excluding, the
Fundamental Change Repurchase Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in (1) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (2) the statements and pronouncements
of the Financial Accounting Standards Board, (3) such other statements by such
other entity as approved by a significant segment of the accounting profession
and (4) the rules and regulations of the SEC governing the inclusion of
financial statements (including pro forma financial statements) in registration
statements filed under the Securities Act and periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

 

“Global Security” means a Security in global form that is in substantially the
form attached as Exhibit A and that includes the information and schedule called
for in footnote 1 thereof and which is deposited with the Depositary or its
custodian and registered in the name of the Depositary or its nominee.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Guarantors” means each of:

 

  (1) the Company’s current Domestic Subsidiaries required to execute Note
Guarantees in accordance with the provisions of this Indenture; and

 

  (2) any other entity that executes a Note Guarantee in accordance with the
provisions of this Indenture;

 

and their respective successors and assigns, in each case, until the Note
Guarantee of such entity has been released in accordance with the provisions of
this Indenture.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

  (1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

5



--------------------------------------------------------------------------------

  (2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

  (3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

“Holder” or “Holder of a Security” means the person in whose name a Security is
registered on the Registrar’s books.

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), without
duplication, whether or not contingent:

 

  (1) in respect of borrowed money;

 

  (2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

  (3) in respect of banker’s acceptances;

 

  (4) representing Capital Lease Obligations;

 

  (5) representing the balance deferred and unpaid of the purchase price (other
than trade payables incurred in the ordinary course of business) of any property
or services due more than six months after such property is acquired or such
services are completed; or

 

  (6) representing any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person, to the extent,
as applicable, of the amount of Indebtedness covered by such Guarantee, or the
fair market value of the asset or assets subject to such Lien.

 

“Indenture” means this Indenture as amended or supplemented from time to time
pursuant to the terms of this Indenture, including the provisions of the TIA
that are automatically deemed to be a part of this Indenture by operation of the
TIA.

 

“Initial Purchasers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wachovia Capital Markets, LLC.

 

“Interest Payment Date” means May 15 and November 15 of each year, commencing
May 15, 2006.

 

“Issue Date” of any Security means the date on which the Security was originally
issued or deemed issued as set forth on the face of the Security.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the

 

6



--------------------------------------------------------------------------------

nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Note Guarantee” means any Guarantee by a Guarantor of the Company’s obligations
under the Securities and this Indenture.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Officer” means the Chairman or any Co-Chairman of the Board, any Vice Chairman
of the Board, the Chief Executive Officer, the President, any Vice President,
the Chief Financial Officer, the Controller, the Secretary, any Assistant
Controller or any Assistant Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
one Officer; provided, however, that for purposes of Sections 4.10 and 5.03,
“Officers’ Certificate” means a certificate signed by the principal executive
officer, principal financial officer or principal accounting officer of the
Company.

 

“Opinion of Counsel” means a written opinion from legal counsel reasonably
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.

 

“Permitted Junior Securities” means:

 

  (1) Capital Stock of the Company or any Guarantor; or

 

  (2) debt securities that are subordinated to all Senior Debt (and any debt
securities issued in exchange for Senior Debt) to substantially the same extent
as, or to a greater extent than, the Securities and the Note Guarantees are
subordinated to Senior Debt under this Indenture.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity. The term “Person,” as used in
clause (i) of the definition of “Change of Control” herein, includes any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act.

 

“Principal” or “principal” of a debt security, including the Securities, means
the principal of the security plus, when appropriate, the premium, if any, on
the security.

 

“Receiver” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of November 22, 2005, among the Company, the Guarantors and the Initial
Purchasers, as amended from time to time in accordance with its terms.

 

“Regular Record Date” means, with respect to each Interest Payment Date, the
May 1 or November 1, as the case may be, next preceding such Interest Payment
Date.

 

“Representative” means the indenture trustee or other trustee, a gent or
representative for any Senior Debt.

 

7



--------------------------------------------------------------------------------

“Restricted Global Security” means a Global Security that is a Restricted
Security.

 

“Restricted Security” means a Security required to bear the restricted legend
set forth in the form of Security annexed as Exhibit A.

 

“Rule 144” means Rule 144 under the Securities Act or any successor to such
Rule.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor to such
Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means the up to $150.0 million aggregate principal amount of 3.00%
Senior Subordinated Convertible Notes due 2012, or any of them (each a
“Security”), as amended or supplemented from time to time, that are issued under
this Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Securities Custodian” means the Trustee, as custodian with respect to the
Securities in global form, or any successor thereto.

 

“Senior Debt” means:

 

  (1) all Indebtedness of the Company or any Guarantor outstanding under Credit
Facilities, unless the instrument under which such Indebtedness is incurred
expressly provides that it is on a parity with or subordinated in right of
payment to the Securities or any Note Guarantee of the Securities and all
Hedging Obligations with respect thereto;

 

  (2) any other Indebtedness of the Company or any Guarantor, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is on a parity with or subordinated in right of payment to the Securities or any
Note Guarantee of the Securities; and

 

  (3) all Obligations with respect to the items listed in the preceding clauses
(1) and (2).

 

Notwithstanding anything to the contrary in the preceding, Senior Debt will not
include:

 

  (1) any liability for federal, state, local or other taxes owed or owing by
the Company or any of its Subsidiaries;

 

  (2) any intercompany Indebtedness of the Company to any of its Subsidiaries;

 

  (3) any trade payables; or

 

  (4) the portion of any Indebtedness that is incurred in violation of this
Indenture.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such regulation is in effect on the date of
this Indenture.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the

 

8



--------------------------------------------------------------------------------

original documentation governing such Indebtedness, and shall not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

“Stock Price” means the price paid per share of the Company’s Common Stock in
connection with a Change of Control as determined pursuant to Section 4.01(j).

 

“Subsidiary” means, with respect to any specified Person:

 

  (1) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

  (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

“Termination of Trading” means any date on which the Company’s Common Stock (or
other common stock into which the Securities are then convertible) is neither
listed for trading on a United States national securities exchange nor approved
for trading on an established automated over-the-counter trading market in the
United States.

 

“TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder as in effect on the date of this Indenture, except to the
extent that the Trust Indenture Act or any amendment thereto expressly provides
for application of the Trust Indenture Act as in effect on another date.

 

“Trading Day” means any day on which the Nasdaq National Market or, if the
Company’s Common Stock is not quoted on the Nasdaq National Market, the
principal national securities exchange on which the Company’s Common Stock is
listed, is open for trading or, if the common stock is listed on the New York
Stock Exchange, a day on which trades may be made on such market or, if the
applicable security is not so listed, admitted for trading or quoted, any
Business Day. A Trading Day only includes those days that have a scheduled
closing time of 4:00 p.m. (New York City time) or the then standard closing time
for regular trading on the relevant exchange or trading system.

 

“Trading Price” of the Securities on any date of determination means the average
of the secondary market bid quotations obtained by the Trustee for $5.0 million
principal amount of Securities at approximately 3:30 p.m., New York City time,
on such determination date from three nationally recognized securities dealers
the Company selects; provided that if three such bids cannot reasonably be
obtained by the Trustee, but two such bids are obtained, then the average of the
two bids shall be used, and if only one such bid can reasonably be obtained by
the Trustee, that one bid shall be used. If the Trustee cannot reasonably obtain
at least one bid for $5.0 million principal amount of Securities from a
nationally recognized securities dealer, then the Trading Price per $1,000
principal amount of Securities will be deemed to be less than 98% of the product
of the Closing Price of our Common Stock and the Conversion Rate per $1,000
principal amount of Securities.

 

9



--------------------------------------------------------------------------------

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of this
Indenture, and thereafter means the successor.

 

“Trust Officer” means, with respect to the Trustee, any officer assigned to the
Corporate Trust Office, and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

 

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president.”

 

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency within the control
of such person to satisfy) to vote in the election of directors, managers or
trustees thereof.

 

Section 1.02. Other Definitions.

 

Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

“Additional Change of Control Shares”

   4.01

“Agent Members”

   2.01

“Business Combination”

   4.10

“Company Order”

   2.02

“Conversion Agent”

   2.03

“Conversion Date”

   4.02

“Current Market Price”

   4.06

“DTC”

   2.01

“Depositary”

   2.01

“Determination Date”

   4.06

“Distributed Securities”

   4.06

“Distribution Notice”

   4.01

“Event of Default”

   7.01

“Expiration Date”

   4.06

“Expiration Time”

   4.06

“Fundamental Change Company Notice”

   3.01

“Fundamental Change Conversion Notice”

   4.01

“Fundamental Change Repurchase Date”

   3.01

“Fundamental Change Repurchase Notice”

   3.01

“Legal Holiday”

   13.07

“Legend”

   2.12

“Notice of Default”

   7.01

“Paying Agent”

   2.03

“Payment Blockage Notice”

   11.03

“Payment Default”

   7.01

“Primary Registrar”

   2.03

“Purchase Agreement”

   2.01

“Purchased Shares”

   4.06

“purchases”

   4.06

“record date”

   4.06

“QIB”

   2.01

 

10



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

“Registrar”

   2.03

“Remaining Shares”

   4.13

“Rights”

   4.06

“Rights Plan”

   4.06

“Spinoff Securities”

   4.06

“Spinoff Valuation Period”

   4.06

“tender offer”

   4.06

“tendered shares”

   4.06

“Triggering Distribution”

   4.06

“unrestricted subsidiary”

   12.06

 

Section 1.03. Trust Indenture Act Provisions.

 

Whenever this Indenture refers to a provision of the TIA, that provision is
incorporated by reference in and made a part of this Indenture. This Indenture
shall also include those provisions of the TIA required to be included herein by
the provisions of the Trust Indenture Reform Act of 1990. The following TIA
terms used in this Indenture have the following meanings:

 

“indenture securities” means the Securities;

 

“indenture security holder” means a Holder of a Security;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the indenture securities means the Company or any other obligor on
the Securities.

 

All other terms used in this Indenture that are defined in the TIA, defined by
TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

 

Section 1.04. Rules Of Construction.

 

  (a) Unless the context otherwise requires:

 

(1) a term has the meaning assigned to it;

 

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(3) “or” is not exclusive;

 

(4) words in the singular include the plural, and words in the plural include
the singular;

 

(5) provisions apply to successive events and transactions;

 

(6) the term “merger” includes a statutory share exchange and the term “merged”
has a correlative meaning;

 

11



--------------------------------------------------------------------------------

(7) the masculine gender includes the feminine and the neuter;

 

(8) the terms “include”, “including” and similar terms should be construed as if
followed by the phrase “without limitation”;

 

(9) references to agreements and other instruments include subsequent amendments
thereto; and

 

(10) all “Article”, “Exhibit” and “Section” references are to Articles, Exhibits
and Sections, respectively, of or to this Indenture unless otherwise specified
herein, and the terms “herein,” “hereof” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

ARTICLE 2

 

THE SECURITIES

 

Section 2.01. Form And Dating.

 

The Securities and the Trustee’s certificate of authentication shall be
substantially in the respective forms set forth in Exhibit A, which Exhibit is
incorporated in and made part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange or automated
quotation system rule or regulation or usage. The Company shall provide any such
notations, legends or endorsements to the Trustee in writing. Each Security
shall be dated the date of its authentication. The Securities are being offered
and sold by the Company pursuant to a Purchase Agreement dated November 16, 2005
(the “Purchase Agreement”) among the Company, the Guarantors and the Initial
Purchasers, in transactions exempt from, or not subject to, the registration
requirements of the Securities Act.

 

(a) Restricted Global Securities. All of the Securities are initially being
offered and sold to qualified institutional buyers as defined in Rule 144A
(collectively, “QIBs” or individually, each a “QIB”) in reliance on Rule 144A
under the Securities Act and shall be issued initially in the form of one or
more Restricted Global Securities, which shall be deposited on behalf of the
purchasers of the Securities represented thereby with the Trustee, at its
Corporate Trust Office, as custodian for the depositary, The Depository Trust
Company (“DTC”, and such depositary, or any successor thereto, being hereinafter
referred to as the “Depositary”), and registered in the name of its nominee,
Cede & Co. (or any successor thereto), for the accounts of participants in the
Depositary, duly executed by the Company and authenticated by the Trustee as
hereinafter provided. The aggregate principal amount of the Restricted Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Securities Custodian as hereinafter provided, subject in
each case to compliance with the Applicable Procedures.

 

(b) Global Securities In General. Each Global Security shall represent such of
the outstanding Securities as shall be specified therein and each shall provide
that it shall represent the aggregate amount of outstanding Securities from time
to time endorsed thereon and that the aggregate amount of outstanding Securities
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect replacements, exchanges, purchases or conversions of
such Securities. Any adjustment of the aggregate principal amount of a Global
Security to reflect the amount of any increase or decrease in the amount of
outstanding Securities represented thereby shall be made by the Trustee in
accordance with instructions given by the Holder thereof as required by
Section 2.12 and shall be made on the records of the Trustee and the Depositary.

 

12



--------------------------------------------------------------------------------

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

 

(c) Book Entry Provisions. The Company shall execute and the Trustee shall, in
accordance with this Section 2.01(c), authenticate and deliver initially one or
more Global Securities that (1) shall be registered in the name of the
Depositary or its nominee, (2) shall be delivered by the Trustee to the
Depositary or pursuant to the Depositary’s instructions and (3) shall bear
legends substantially to the following effect:

 

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.”

 

Section 2.02. Execution And Authentication.

 

(a) The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is limited to $150,000,000, except as provided in
Sections 2.06 and 2.07.

 

(b) An Officer shall sign the Securities for the Company by manual or facsimile
signature. Typographic and other minor errors or defects in any such facsimile
signature shall not affect the validity or enforceability of any Security that
has been authenticated and delivered by the Trustee.

 

(c) If an Officer whose signature is on a Security no longer holds that office
at the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

 

13



--------------------------------------------------------------------------------

(d) A Security shall not be valid until an authorized signatory of the Trustee
by manual or facsimile signature signs the certificate of authentication on the
Security. The signature shall be conclusive evidence that the Security has been
authenticated under this Indenture.

 

(e) The Trustee shall authenticate and make available for delivery Securities
for original issue in the aggregate principal amount of up to $150,000,000 upon
receipt of a written order or orders of the Company signed by an Officer of the
Company (a “Company Order”). The Company Order shall specify the amount of
Securities to be authenticated, shall provide that all such Securities will be
represented by a Restricted Global Security and the date on which each original
issue of Securities is to be authenticated.

 

(f) The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

 

(g) The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 principal amount and any integral multiple
thereof.

 

Section 2.03. Registrar, Paying Agent and Conversion Agent.

 

(a) The Company shall maintain one or more offices or agencies where Securities
may be presented for registration of transfer or for exchange (each, a
“Registrar”), one or more offices or agencies where Securities may be presented
for payment (each, a “Paying Agent”), one or more offices or agencies where
Securities may be presented for conversion (each, a “Conversion Agent”) and one
or more offices or agencies where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served. The Company will at
all times maintain a Paying Agent, Conversion Agent, Registrar and an office or
agency where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served in the Borough of Manhattan, The
City of New York. One of the Registrars (the “Primary Registrar”) shall keep a
register of the Securities and of their transfer and exchange.

 

(b) The Company shall enter into an appropriate agency agreement with any Agent
not a party to this Indenture, provided that the Agent may be an Affiliate of
the Trustee. The agreement shall implement the provisions of this Indenture that
relate to such Agent. The Company shall notify the Trustee of the name and
address of any Agent not a party to this Indenture. If the Company fails to
maintain a Registrar, Paying Agent, Conversion Agent, or agent for service of
notices and demands in any place required by this Indenture, or fails to give
the foregoing notice, the Trustee shall act as such. The Company or any
Affiliate of the Company may act as Paying Agent (except for the purposes of
Section 5.01 and Article 9).

 

(c) The Company hereby initially designates the Trustee as Paying Agent,
Registrar, Securities Custodian and Conversion Agent, and designates the
Corporate Trust Office of the Trustee as the office or agency of the Company for
each of the aforesaid purposes and as the office or agency where notices and
demands to or upon the Company in respect of the Securities and this Indenture
may be served.

 

14



--------------------------------------------------------------------------------

Section 2.04. Paying Agent To Hold Money In Trust.

 

Prior to 10:00 a.m., New York City time, on each due date of the payment of
principal of, or interest on, any Securities, the Company shall deposit a sum
sufficient to pay such principal or interest so becoming due. Subject to
Section 9.02, a Paying Agent shall hold in trust for the benefit of Holders of
Securities or the Trustee all money held by the Paying Agent for the payment of
principal of, or interest on, the Securities, and shall notify the Trustee of
any failure by the Company (or any other obligor on the Securities) to make any
such payment. If the Company or an Affiliate of the Company acts as Paying
Agent, it shall, before 10:00 a.m., New York City time, on each due date of the
principal of, or interest on, any Securities, segregate the money and hold it as
a separate trust fund. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee, and the Trustee may at any time during the
continuance of any Default, upon written request to a Paying Agent, require such
Paying Agent to pay forthwith to the Trustee all sums so held in trust by such
Paying Agent. Upon doing so, the Paying Agent (other than the Company) shall
have no further liability for the money.

 

Section 2.05. Lists of Holders of Securities.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders of
Securities. If the Trustee is not the Primary Registrar, the Company shall
furnish to the Trustee on or before each Interest Payment Date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of Holders
of Securities.

 

Section 2.06. Transfer And Exchange.

 

(a) Subject to compliance with any applicable additional requirements contained
in Section 2.12, when a Security is presented to a Registrar with a request to
register a transfer thereof or to exchange such Security for an equal principal
amount of Securities of other authorized denominations, the Registrar shall
register the transfer or make the exchange as requested; provided, however, that
every Security presented or surrendered for registration of transfer or exchange
shall be duly endorsed or accompanied by an assignment form and, if applicable,
a transfer certificate each in the form included in Exhibit A, and completed in
a manner satisfactory to the Registrar and duly executed by the Holder thereof
or its attorney duly authorized in writing. To permit registration of transfers
and exchanges, upon surrender of any Security for registration of transfer or
exchange at an office or agency maintained pursuant to Section 2.03, the Company
shall execute and the Trustee shall authenticate Securities of a like aggregate
principal amount at the Registrar’s request. Any exchange or transfer shall be
without charge, except that the Company or the Registrar may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto; provided that this sentence shall not apply to any
exchange pursuant to Section 2.10, 2.12(a), 3.05, 4.02(e) or 10.05.

 

(b) Neither the Company, any Registrar nor the Trustee shall be required to
exchange or register a transfer of any Securities or portions thereof in respect
of which a Fundamental Change Repurchase Notice has been delivered and not
withdrawn by the Holder thereof (except, in the case of the purchase of a
Security in part, the portion thereof not to be purchased).

 

(c) All Securities issued upon any transfer or exchange of Securities shall be
valid obligations of the Company, evidencing the same debt and entitled to the
same benefits under this Indenture as the Securities surrendered upon such
transfer or exchange.

 

15



--------------------------------------------------------------------------------

(d) Any Registrar appointed pursuant to Section 2.03 shall provide to the
Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

 

(e) Each Holder of a Security agrees to indemnify the Company and the Trustee
against any liability that may result from the transfer, exchange or assignment
of such Holder’s Security in violation of any provision of this Indenture and/or
applicable United States federal or state securities law.

 

(f) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

Section 2.07. Replacement Securities.

 

(a) If any mutilated Security is surrendered to the Company, a Registrar or the
Trustee, and the Company, a Registrar and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Security, and there is
delivered to the Company, the applicable Registrar and the Trustee such security
or indemnity as will be required by them to save each of them harmless, then, in
the absence of notice to the Company, such Registrar or the Trustee that such
Security has been acquired by a bona fide purchaser, the Company shall execute,
and upon its written request the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

 

(b) If any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3, or converted pursuant to Article 4, the Company in its
discretion may, instead of issuing a new Security, pay, purchase or convert such
Security, as the case may be.

 

(c) Upon the issuance of any new Securities under this Section 2.07, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Registrar) in connection therewith.

 

(d) Every new Security issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

 

(e) The provisions of this Section 2.07 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

 

16



--------------------------------------------------------------------------------

Section 2.08. Outstanding Securities.

 

(a) Securities outstanding at any time are all Securities authenticated by the
Trustee, except for those canceled by it, those purchased pursuant to Article 3,
those converted pursuant to Article 4, those delivered to the Trustee for
cancellation or surrendered for transfer or exchange and those described in this
Section 2.08 as not outstanding.

 

(b) If a Security is replaced pursuant to Section 2.07, it ceases to be
outstanding unless the Company receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.

 

(c) If a Paying Agent (other than the Company or an Affiliate of the Company)
holds in respect of the outstanding Securities on a Fundamental Change
Repurchase Date or the Final Maturity Date money sufficient to pay the principal
of (including premium, if any) and accrued interest on Securities (or portions
thereof) payable on that date, then on and after such Fundamental Change
Repurchase Date or Final Maturity Date, as the case may be, such Securities (or
portions thereof, as the case may be) shall cease to be outstanding and interest
on them shall cease to accrue.

 

(d) Subject to the restrictions contained in Section 2.09, a Security does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Security.

 

Section 2.09. Treasury Securities.

 

In determining whether the Holders of the required principal amount of
Securities have concurred in any notice, direction, waiver or consent,
Securities owned by the Company or any other obligor on the Securities or by any
Affiliate of the Company or of such other obligor shall be disregarded, except
that, for purposes of determining whether the Trustee shall be protected in
relying on any such notice, direction, waiver or consent, only Securities which
a Trust Officer of the Trustee with responsibility for this Indenture actually
knows are so owned shall be so disregarded. Securities so owned which have been
pledged in good faith shall not be disregarded if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to the
Securities and that the pledgee is not the Company or any other obligor on the
Securities or any Affiliate of the Company or of such other obligor.

 

Section 2.10. Temporary Securities.

 

Until definitive Securities are ready for delivery, the Company may prepare and
execute, and, upon receipt of a Company Order, the Trustee shall authenticate
and deliver, temporary Securities. Temporary Securities shall be substantially
in the form of definitive Securities but may have variations that the Company
with the consent of the Trustee considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee shall
authenticate and deliver definitive Securities in exchange for temporary
Securities.

 

Section 2.11. Cancellation.

 

The Company at any time may deliver Securities to the Trustee for cancellation.
The Registrar, the Paying Agent and the Conversion Agent shall forward to the
Trustee or its agent any Securities surrendered to them for transfer, exchange,
purchase, payment or conversion. The Trustee and no one else shall cancel, in
accordance with its standard procedures, all Securities surrendered for
transfer, exchange, purchase, payment, conversion or cancellation and shall
dispose of the cancelled Securities in accordance with its customary procedures
or deliver the canceled Securities to the Company. All Securities which are
purchased or otherwise acquired by the Company or any of its Subsidiaries prior
to the Final Maturity Date pursuant to Article 3 shall be delivered to the
Trustee for cancellation, and the Company may not hold or resell such Securities
or issue any new Securities to replace any such Securities or any Securities
that any Holder has converted pursuant to Article 4.

 

17



--------------------------------------------------------------------------------

Section 2.12. Legend; Additional Transfer And Exchange Requirements.

 

(a) If Securities are issued upon the transfer, exchange or replacement of
Securities subject to restrictions on transfer and bearing the legends set forth
on the forms of Securities attached as Exhibit A (collectively, the “Legend”),
or if a request is made to remove the Legend on a Security, the Securities so
issued shall bear the Legend, or the Legend shall not be removed, as the case
may be, unless there is delivered to the Company and the Registrar such
satisfactory evidence, which shall include an Opinion of Counsel if requested by
the Company and such Registrar, as may be reasonably required by the Company and
the Registrar, that neither the Legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Rule 144 under the Securities Act or that such
Securities are not “restricted” within the meaning of Rule 144 under the
Securities Act; provided that no such evidence need be supplied in connection
with the sale of such Security pursuant to a registration statement that is
effective at the time of such sale. Upon (1) provision of such satisfactory
evidence if requested, or (2) notification by the Company to the Trustee and
Registrar of the sale of such Security pursuant to a registration statement that
is effective at the time of such sale, the Trustee, at the written direction of
the Company, shall authenticate and deliver a Security that does not bear the
Legend. If the Legend is removed from the face of a Security and the Security is
subsequently held by an Affiliate of the Company, the Legend shall be
reinstated.

 

(b) A Global Security may not be transferred, in whole or in part, to any Person
other than the Depositary or a nominee or any successor thereof, and no such
transfer to any such other Person may be registered; provided that the foregoing
shall not prohibit any transfer of a Security that is issued in exchange for a
Global Security but is not itself a Global Security. No transfer of a Security
to any Person shall be effective under this Indenture or the Securities unless
and until such Security has been registered in the name of such Person.
Notwithstanding any other provisions of this Indenture or the Securities,
transfers of a Global Security, in whole or in part, shall be made only in
accordance with this Section 2.12.

 

(c) Subject to Section 2.12(b), every Security shall be subject to the
restrictions on transfer provided in the Legend. Whenever any Restricted
Security other than a Restricted Global Security is presented or surrendered for
registration of transfer or in exchange for a Security registered in a name
other than that of the Holder, such Security must be accompanied by a
certificate in substantially the form set forth in Exhibit A, dated the date of
such surrender and signed by the Holder of such Security, as to compliance with
such restrictions on transfer. The Registrar shall not be required to accept for
such registration of transfer or exchange any Security not so accompanied by a
properly completed certificate.

 

(d) The restrictions imposed by the Legend upon the transferability of any
Security shall cease and terminate when such Security has been sold pursuant to
an effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for exchange to the Registrar in accordance with the
provisions of this Section 2.12 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by, if requested by the Company or the
Registrar, an Opinion of Counsel reasonably acceptable to the Company and the
Registrar and addressed to the Company and the Registrar, to the effect that the
transfer of such Security has been made in compliance with Rule 144 or such
successor provision), be exchanged for a

 

18



--------------------------------------------------------------------------------

new Security, of like tenor and aggregate principal amount, which shall not bear
the restrictive Legend. The Company shall inform the Trustee of the effective
date of any registration statement registering the offer and sale of the
Securities under the Securities Act. The Trustee shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
aforementioned Opinion of Counsel or registration statement.

 

As used in Sections 2.12(c) and (d), the term “transfer” encompasses any sale,
pledge, transfer, hypothecation or other disposition of any Security.

 

(e) The provisions below shall apply only to Global Securities:

 

(1) Each Global Security authenticated under this Indenture shall be registered
in the name of the Depositary or a nominee thereof and delivered to such
Depositary or a nominee thereof or custodian therefor, and each such Global
Security shall constitute a single Security for purposes of this Indenture.

 

(2) Notwithstanding any other provisions of this Indenture or the Securities, a
Global Security shall not be exchanged in whole or in part for a Security
registered, and no transfer of a Global Security in whole or in part shall be
registered in the name of any Person other than the Depositary or one or more
nominees thereof; provided that a Global Security may be exchanged for
Securities registered in the names of any person designated by the Depositary in
the event that (A) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a “clearing agency” registered under the Exchange Act, and a
successor Depositary is not appointed by the Company within 90 days after
receiving such notice or becoming aware that the Depositary has ceased to be a
“clearing agency”, or (B) an Event of Default has occurred and is continuing
with respect to the Securities. Any Global Security exchanged pursuant to
subclause (A) above shall be so exchanged in whole and not in part, and any
Global Security exchanged pursuant to subclause (B) above may be exchanged in
whole or from time to time in part as directed by the Depositary. Any Security
issued in exchange for a Global Security or any portion thereof shall be a
Global Security; provided further that any such Security so issued that is
registered in the name of a Person other than the Depositary or a nominee
thereof shall not be a Global Security.

 

(3) Securities issued in exchange for a Global Security or any portion thereof
shall be issued in definitive, fully registered form, without interest coupons,
shall have an aggregate principal amount equal to that of such Global Security
or portion thereof to be so exchanged, shall be registered in such names and be
in such authorized denominations as the Depositary shall designate and shall
bear the applicable legends provided for herein. Any Global Security to be
exchanged in whole shall be surrendered by the Depositary to the Trustee, as
Registrar. With regard to any Global Security to be exchanged in part, either
such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and deliver the Security issuable on
such exchange to or upon the order of the Depositary or an authorized
representative thereof.

 

(4) Subject to clause (6) of this Section 2.12(e), the registered Holder may
grant proxies and otherwise authorize any Person, including Agent Members and
Persons that may hold interests through Agent Members, to take any action which
a Holder is entitled to take under this Indenture or the Securities.

 

19



--------------------------------------------------------------------------------

(5) In the event of the occurrence of any of the events specified in clause
(1) of this Section 2.12(e), the Company will promptly make available to the
Trustee a reasonable supply of Certificated Securities in definitive, fully
registered form, without interest coupons.

 

(6) Neither Agent Members nor any other Persons on whose behalf Agent Members
may act shall have any rights under this Indenture with respect to any Global
Security registered in the name of the Depositary or any nominee thereof, or
under any such Global Security, and the Depositary or such nominee, as the case
may be, may be treated by the Company, the Trustee and any agent of the Company
or the Trustee as the absolute owner and holder of such Global Security for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other Person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a holder of any Security.

 

(7) At such time as all interests in a Global Security have been converted,
cancelled or exchanged for Securities in certificated form, such Global Security
shall, upon receipt thereof, be cancelled by the Trustee in accordance with
standing procedures and instructions existing between the Depositary and the
Securities Custodian, subject to Section 2.11 of this Indenture. At any time
prior to such cancellation, if any interest in a Global Security is converted,
canceled or exchanged for Securities in certificated form, the principal amount
of such Global Security shall, in accordance with the standing procedures and
instructions existing between the Depositary and the Securities Custodian, be
appropriately reduced, and an endorsement shall be made on such Global Security,
by the Trustee or the Securities Custodian, at the direction of the Trustee, to
reflect such reduction.

 

Section 2.13. CUSIP Numbers.

 

The Company in issuing the Securities may use one or more “CUSIP” numbers (if
then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in
notices of purchase as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a purchase
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such purchase shall not be affected by any defect in
or omission of such numbers. The Company will promptly notify the Trustee of any
change in the “CUSIP” numbers.

 

Section 2.14. Calculations.

 

The calculation of the Fundamental Change Repurchase Price, Conversion Rate,
Conversion Price and each other calculation to be made hereunder shall be the
obligation of the Company. All calculations made by the Company as contemplated
pursuant to this Section 2.14 or otherwise pursuant to the Securities shall be
made in good faith, using commercially reasonable standards and shall be final
and binding on the Company and the Holders absent manifest error. The Trustee,
Paying Agent and Conversion Agent shall not be obligated to recalculate,
recompute or confirm any such calculations. The Company shall provide a schedule
of its calculations to the Trustee, certified by an officer, promptly after
making such calculations.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

 

REPURCHASE

 

Section 3.01. Repurchase Of Securities At Option Of The Holder Upon a
Fundamental Change.

 

(a) If a Fundamental Change occurs prior to the Final Maturity Date, each Holder
of a Security shall have the right, at the option of the Holder, to require the
Company to repurchase for cash all or any portion of the Securities of such
Holder equal to $1,000 principal amount (or an integral multiple thereof) at the
Fundamental Change Repurchase Price, on the date that is 30 Business Days after
the later of the effective date of the Fundamental Change and the date of the
Fundamental Change Company Notice pursuant to subsection 3.01(b) (the
“Fundamental Change Repurchase Date”).

 

(b) On or before the 30th day after the Company knows or reasonably should know
that a Fundamental Change has occurred, the Company shall mail a written notice
of the Fundamental Change and of the resulting repurchase right to the Trustee,
Paying Agent and to each Holder (and to beneficial owners as required by
applicable law) (the “Fundamental Change Company Notice”). The Fundamental
Change Company Notice shall include the form of a Fundamental Change Repurchase
Notice to be completed by the Holder and shall state:

 

(1) the events causing such Fundamental Change;

 

(2) the date (or expected date) of such Fundamental Change;

 

(3) the last date by which the Fundamental Change Repurchase Notice must be
delivered to elect the repurchase option pursuant to this Section 3.01;

 

(4) the Fundamental Change Repurchase Date;

 

(5) the Fundamental Change Repurchase Price;

 

(6) the Holder’s right to require the Company to purchase the Securities;

 

(7) the name and address of each Paying Agent and Conversion Agent;

 

(8) the then effective Conversion Rate and any adjustments to the Conversion
Rate resulting from such Fundamental Change;

 

(9) the procedures that the Holder must follow to exercise rights under Article
4 and that Securities as to which a Fundamental Change Repurchase Notice has
been given may be converted into Common Stock pursuant to Article 4 of this
Indenture only to the extent that the Fundamental Change Repurchase Notice has
been withdrawn in accordance with the terms of this Indenture;

 

(10) the procedures that the Holder must follow to exercise rights under this
Section 3.01;

 

(11) the procedures for withdrawing a Fundamental Change Repurchase Notice;

 

21



--------------------------------------------------------------------------------

(12) that, unless the Company fails to pay such Fundamental Change Repurchase
Price, Securities covered by any Fundamental Change Repurchase Notice will cease
to be outstanding and interest and Additional Interest, if any, will cease to
accrue on and after the Fundamental Change Repurchase Date; and

 

(13) the CUSIP number of the Securities.

 

At the Company’s request, the Trustee shall give such Fundamental Change Company
Notice in the Company’s name and at the Company’s expense; provided, that, in
all cases, the text of such Change of Control Company Notice shall be prepared
by the Company. In connection with the delivery of the Change of Control Company
Notice to the Holders, the Company shall publish a notice containing
substantially the same information that is required in the Fundamental Change
Company Notice in a newspaper of general circulation in the City of New York or
publish information on a website of the Company or through such other public
medium the Company may use at that time. If any of the Securities is in the form
of a Global Security, then the Company shall modify such notice to the extent
necessary to accord with the Applicable Procedures relating to the purchase of
Global Securities.

 

(c) A Holder may exercise its rights specified in Section 3.01(a) upon delivery
of a written notice (which shall be in substantially the form attached as
Exhibit A under the heading “Fundamental Change Repurchase Notice” and which may
be delivered by letter, overnight courier, hand delivery, facsimile transmission
or in any other written form and, in the case of Global Securities, may be
delivered electronically or by other means in accordance with the Depositary’s
Applicable Procedures) of the exercise of such rights (a “Fundamental Change
Repurchase Notice”) to the Company or any Paying Agent at any time prior to the
close of business on the Business Day next preceding the Fundamental Change
Repurchase Date, subject to extension to comply with applicable law.

 

(1) The Fundamental Change Repurchase Notice shall state: (A) the certificate
number (if such Security is held other than in global form) of the Security
which the Holder will deliver to be purchased (or, if the Security is held in
global form, any other items required to comply with the Applicable Procedures),
(B) the portion of the principal amount of the Security which the Holder will
deliver to be purchased and (C) that such Security shall be purchased as of the
Fundamental Change Repurchase Date pursuant to the terms and conditions
specified in the Securities and in this Indenture.

 

(2) The delivery of a Security for which a Fundamental Change Repurchase Notice
has been timely delivered to any Paying Agent and not validly withdrawn prior
to, on or after the Fundamental Change Repurchase Date (together with all
necessary endorsements) at the office of such Paying Agent shall be a condition
to the receipt by the Holder of the Fundamental Change Repurchase Price
therefor.

 

(3) The Company shall only be obliged to purchase, pursuant to this
Section 3.01, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000 (provisions of this Indenture that
apply to the purchase of all of a Security also apply to the purchase of such
portion of such Security).

 

(4) Notwithstanding anything herein to the contrary, any Holder delivering to a
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 3.01(c) shall have the right to withdraw such Fundamental Change
Repurchase Notice in whole or in a portion thereof that is a principal amount of
$1,000 or in an integral multiple thereof at any time prior to the close of
business on the Business Day prior to the Fundamental Change Repurchase Date by
delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 3.02.

 

22



--------------------------------------------------------------------------------

(5) A Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written withdrawal thereof.

 

(6) Anything herein to the contrary notwithstanding, in the case of Global
Securities, any Fundamental Change Repurchase Notice may be delivered or
withdrawn and such Securities may be surrendered or delivered for purchase in
accordance with the Applicable Procedures as in effect from time to time.

 

(d) The Company shall deposit cash at the time and in the manner as provided in
Section 3.03, sufficient to pay the aggregate Fundamental Change Repurchase
Price of all Securities to be purchased pursuant to this Section 3.01.

 

Section 3.02. Effect Of Fundamental Change Repurchase Notice.

 

(a) Upon receipt by any Paying Agent of a properly completed Fundamental Change
Repurchase Notice from a Holder, the Holder of the Security in respect of which
such Fundamental Change Repurchase Notice was given shall (unless such
Fundamental Change Repurchase Notice is withdrawn as specified in
Section 3.02(b)) thereafter be entitled to receive the Fundamental Change
Repurchase Price with respect to such Security, subject to the occurrence of the
Fundamental Change Effective Date. Such Fundamental Change Repurchase Price
shall be paid to such Holder promptly following the later of (1) the Fundamental
Change Repurchase Date (provided that the conditions in Section 3.01 have been
satisfied) and (2) the time of delivery of such Security to a Paying Agent by
the Holder thereof in the manner required by Section 3.01(c). Securities in
respect of which a Fundamental Change Repurchase Notice has been given by the
Holder thereof may not be converted into shares of Common Stock pursuant to
Article 4 on or after the date of the delivery of such Fundamental Change
Repurchase Notice unless such Fundamental Change Repurchase Notice has first
been validly withdrawn in accordance with Section 3.02(b) with respect to the
Securities to be converted.

 

(b) A Fundamental Change Repurchase Notice may be withdrawn by means of a
written notice (which may be delivered by mail, overnight courier, hand
delivery, facsimile transmission or in any other written form and, in the case
of Global Securities, may be delivered electronically or by other means in
accordance with the Applicable Procedures) of withdrawal delivered by the Holder
to a Paying Agent at any time prior to the close of business on the Business Day
immediately prior to the Fundamental Change Repurchase Date, specifying (1) the
principal amount of the Security or portion thereof (which must be a principal
amount of $1,000 or an integral multiple of $1,000 in excess thereof) with
respect to which such notice of withdrawal is being submitted, (2) if
certificated Securities have been issued, the certificate number of the Security
being withdrawn in whole or in withdrawable part (or if the Securities are not
certificated, such written notice must comply with the procedures of the
Depositary) and (3) the portion of the principal amount of the Security that
will remain subject to the Fundamental Change Repurchase Notice, which portion
must be a principal amount of $1,000 or an integral multiple thereof.

 

Section 3.03. Deposit Of Fundamental Change Repurchase Price.

 

(a) On or before 10:00 a.m. New York City time on the Business Day following the
applicable Fundamental Change Repurchase Date, the Company shall deposit with
the Trustee or with a Paying Agent (or if the Company or an Affiliate of the
Company is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 2.04) an amount of money (in immediately available funds if
deposited on or after such Fundamental Change Repurchase Date), sufficient to
pay the aggregate Fundamental Change Repurchase Price of all the Securities or
portions thereof that are to be purchased as of the Fundamental Change
Repurchase Date.

 

23



--------------------------------------------------------------------------------

(b) If a Paying Agent or the Trustee holds, in accordance with the terms hereof,
money sufficient to pay the Fundamental Change Repurchase Price of any Security
for which a Fundamental Change Repurchase Notice has been tendered and not
withdrawn in accordance with this Indenture then, on the Business Day following
the applicable Fundamental Change Repurchase Date, such Security will cease to
be outstanding, whether or not the Security is delivered to the paying Agent or
the trustee, and interest and Additional Interest, if any, shall cease to
accrue, and the rights of the Holder in respect of the Security shall terminate
(other than the right to receive the Fundamental Change Repurchase Price as
aforesaid). The Company shall publicly announce the principal amount of
Securities repurchased on or as soon as practicable after the Fundamental Change
Repurchase Date.

 

(c) The Paying Agent will promptly return to the respective Holders any
Securities with respect to which a Fundamental Change Repurchase Notice has been
withdrawn in compliance with this Indenture.

 

(d) If a Fundamental Change Repurchase Date falls after a Regular Record Date
and on or before the related Interest Payment Date, then interest on the
Securities payable on such Interest Payment Date will be payable to the Holders
in whose names the Securities are registered at the close of business on such
Regular Record Date.

 

Section 3.04. Repayment To The Company.

 

To the extent that the aggregate amount of cash deposited by the Company
pursuant to Section 3.03 exceeds the aggregate Fundamental Change Repurchase
Price of the Securities or portions thereof that the Company is obligated to
purchase, then promptly after the Fundamental Change Repurchase Date the Trustee
or a Paying Agent, as the case may be, shall return any such excess cash to the
Company.

 

Section 3.05. Securities Purchased In Part.

 

Any Security that is to be purchased only in part shall be surrendered at the
office of a Paying Agent, and promptly after the Fundamental Change Repurchase
Date the Company shall execute and the Trustee shall authenticate and deliver to
the Holder of such Security, without service charge, a new Security or
Securities, of such authorized denomination or denominations as may be requested
by such Holder (which must be equal to $1,000 principal amount or any integral
thereof), in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered that is not
purchased.

 

Section 3.06. Compliance With Securities Laws Upon Purchase Of Securities.

 

In connection with any offer to purchase Securities under Section 3.01, the
Company shall (a) comply with Rule 13e-4 and Rule 14e-1 (or any successor to
either such Rule), and any other tender offer rules, if applicable, under the
Exchange Act, (b) file the related Schedule TO (or any successor or similar
schedule, form or report) if required under the Exchange Act, and (c) otherwise
comply with all federal and state securities laws in connection with such offer
to purchase or purchase of Securities, all so as to permit the rights of the
Holders and obligations of the Company under Sections 3.01 through 3.04 to be
exercised in the time and in the manner specified therein. To the extent that
compliance with any such laws, rules and regulations would result in a conflict
with any of the terms hereof, this Indenture is hereby modified to the extent
required for the Company to comply with such laws, rules and regulations.

 

24



--------------------------------------------------------------------------------

Section 3.07. Purchase Of Securities In Open Market.

 

The Company (a) shall, on or prior to the date that is two years from the latest
issuance of any Securities, in accordance with Section 2.11 surrender any
Security purchased by the Company pursuant to this Article 3 to the Trustee for
cancellation, and (b) after such date, may surrender such Security to the
Trustee for cancellation as aforesaid. Any Securities surrendered to the Trustee
for cancellation may not be reissued or resold by the Company and will be
canceled promptly in accordance with Section 2.11. The Company may repurchase
Securities in open market and negotiated transactions.

 

ARTICLE 4

 

CONVERSION

 

Section 4.01. Conversion Privilege And Conversion Rate.

 

(a) Subject to the obligation and the right of the Company to pay some or all of
the conversion consideration in cash in accordance with Section 4.13, and upon
compliance with the provisions of this Article 4, at the option of the Holder
thereof, any Security or portion thereof that is an integral multiple of $1,000
principal amount may be converted into fully paid and nonassessable shares
(calculated as to each conversion to the nearest 1/100th of a share) of Common
Stock prior to the close of business on the Business Day immediately preceding
the Final Maturity Date or such earlier date set forth in this Article 4, unless
previously purchased by the Company at the Holders’ option, at the Conversion
Rate in effect at such time, determined as hereinafter provided, in effect at
the time of conversion and subject to the adjustments described below, only
under the following circumstances:

 

(1) during any calendar quarter commencing after March 31, 2006, and only during
such calendar quarter, if, as of the last day of the immediately preceding
calendar quarter, the Closing Price per share of the Common Stock for at least
20 Trading Days in the period of the 30 consecutive Trading Days ending on the
last Trading Day of such preceding calendar quarter was more than 120% of the
Conversion Price;

 

(2) if the Company distributes to all holders of Common Stock rights or warrants
entitling them to purchase, for a period expiring within 45 days of the date of
issuance, Common Stock at less than the Closing Price per share of the Common
Stock on the day of issuance;

 

(3) if the Company distributes to all holders of Common Stock, assets, debt
securities or rights to purchase the Company’s securities, which distribution
has a per share value exceeding 15.0% of the Closing Price per share of the
Common Stock on the Business Day preceding the declaration date for such
distribution;

 

(4) if the Company is a party to any transaction or event (including any
consolidation, merger or binding share exchange, other than changes resulting
from a subdivision or combination), pursuant to which all or substantially all
shares of the Company’s Common Stock would be converted into cash, securities or
other property;

 

(5) if a Fundamental Change occurs;

 

(6) at any time during the period beginning on May 15, 2012 and ending at the
close of business on the Business Day immediately preceding the Final Maturity
Date; or

 

25



--------------------------------------------------------------------------------

(7) during the five Business Day period after any five consecutive Trading Day
period in which the Trading Price per $1,000 principal amount of Securities, as
determined following a request by a Holder in accordance with the procedures
described below in Section 4.01(e), for each day of that period was less than
98% of the product of the Closing Price of the Company’s Common Stock and the
Conversion Rate per $1,000 principal amount of securities.

 

(b) In the case of a distribution contemplated by clauses (2) and (3) of
Section 4.01(a), the Company shall notify Holders at least 20 days prior to the
ex-dividend date for such distribution (the “Distribution Notice”). Once the
Company has given the Distribution Notice, Holders may surrender their
Securities for conversion at any time until the earlier of the close of business
on the last Business Day preceding the ex-dividend date (the first date on which
the Common Stock trades, regular way, on the relevant market from which the
Closing Price was obtained without the right to receive such right, warrant,
dividend or distribution) or the Company’s announcement that such distribution
will not take place. In the event of a distribution contemplated by clauses
(2) and (3) of Section 4.01(a), Holders may not convert the Securities if the
Holders will otherwise participate in such distribution without converting their
Securities. The Company will provide written notice to the Conversion Agent as
soon as reasonably practicable of any anticipated or actual event or transaction
that will cause or causes the Securities to become convertible pursuant to
clauses (2) or (3) of Section 4.01(a).

 

(c) In the case of a transaction contemplated by clause (4) of Section 4.01(a),
a holder may surrender notes for conversion at any time from and after the date
that is 15 days prior to the anticipated effective date of the transaction until
the earlier of 15 days after the actual date of such transaction or the date
that the Company announces that such transaction will not take place (or, if
such transaction also constitutes a Fundamental Change, during the period
beginning 10 Trading Days prior to the anticipated effective date of the
Fundamental Change through the Trading Day prior to the Fundamental Change
Purchase Date). The Company will notify Holders and the Trustee as promptly as
practicable following the date the Company publicly announce such transaction
(but in no event less than 15 days prior to the effective date of such
transaction or, if such transaction also constitutes a Fundamental Change, no
later than the date the Company provides notice of the occurrence of the
Fundamental Change). From and after the effective date of such transaction or
event, the amount of cash, securities and other property issuable upon
conversion of a note will be based on the kind and amount of cash, securities or
other property of The Pantry or another person that the holder would have
received had the holder converted its note immediately prior to the transaction.

 

(d) In the case of a transaction contemplated by clause (5) of Section 4.01(a),
the Company will notify the Holders and Trustee at least 10 Trading Days prior
to the Fundamental Change Effective Date of any Fundamental Change that the
Company knows or reasonably should know will occur (the “Fundamental Change
Conversion Notice”). If the Company does not know or should not reasonably know,
that a Fundamental Change will occur until the date that is within 10 Trading
Days before the anticipated Fundamental Change Effective Date of any Fundamental
Change, the Company will deliver a Fundamental Change Conversion Notice to
Holders and the Trustee promptly after the Company has knowledge of such
Fundamental Change. Holders may surrender Securities for conversion at any time
beginning 10 Trading Days before the anticipated Fundamental Change Effective
Date of a Fundamental Change and until the Trading Day prior to the Fundamental
Change Repurchase Date. The delivery of a Fundamental Change Conversion Notice
to Holders shall satisfy the Company’s obligation under Section 3.01(b) to
deliver a Fundamental Change Company Notice if such Fundamental Change
Conversion Notice contains all of the information that is otherwise required in
a Fundamental Change Company Notice.

 

(e) (i) For each calendar quarter of the Company, beginning with the calendar
quarter ending March 31, 2006, and ending with the calendar quarter ending
March 31, 2012, the Conversion

 

26



--------------------------------------------------------------------------------

Agent, on behalf of the Company, will determine, on the first Business Day
following the last Trading Day of such calendar quarter, whether the Securities
are convertible pursuant to clause (1) of Section 4.01(a), and, if so, will
notify the Trustee and the Company in writing.

 

(ii) The Trustee shall have no obligation to determine the Trading Price of the
Securities and whether the Securities are convertible pursuant to clause (7) of
Section 4.01(a) unless the Company has requested such determination; and the
Company shall have no obligation to make such request unless a Holder of the
Securities provides the Company with reasonable evidence that the Trading Price
per $1,000 principal amount of Securities would be less than 98% of the product
of the Closing Price of our Common Stock and the Conversion Rate per $1,000
principal amount of Securities. At such time, the Company shall instruct the
Trustee to determine the Trading Price of the Securities beginning on the next
Trading Day and on each successive Trading Day until the Trading Price per
$1,000 principal amount of the Securities is greater than 98% of the product of
the Closing Price of the Company’s Common Stock and the Conversion Rate per
$1,000 principal amount of the Securities.

 

(f) The conversion rights pursuant to this Article 4 shall commence on the
initial issuance date of the Securities and expire at the close of business on
the Business Day immediately preceding the Final Maturity Date, but shall be
exercisable only during the time periods specified with respect to each
circumstance pursuant to which the Securities become convertible, subject, in
the case of conversion of any Global Security, to any Applicable Procedures. If
a Security is submitted or presented for purchase pursuant to Article 3, such
conversion right shall terminate at the close of business on the Business Day
immediately preceding the Fundamental Change Repurchase Date for such Security
(unless the Company shall fail to make the Fundamental Change Repurchase Price
payment when due in accordance with Article 3, in which case the conversion
right shall terminate at the close of business on the date such failure is cured
and such Security is purchased). If a Security is convertible as a result of a
Change of Control, such conversion right shall commence and terminate as set
forth in Section 4.01(d). Securities in respect of which a Fundamental Change
Repurchase Notice has been delivered may not be surrendered for conversion
pursuant to this Article 4 prior to a valid withdrawal of such Fundamental
Change Repurchase Notice in accordance with the provisions of Article 3.

 

(g) Provisions of this Indenture that apply to conversion of all of a Security
also apply to conversion of a portion of a Security.

 

(h) A Holder of Securities is not entitled to any rights of a holder of Common
Stock until such Holder has converted its Securities into Common Stock, and only
to the extent such Securities are deemed to have been converted into Common
Stock pursuant to this Article 4.

 

(i) The Conversion Rate shall be adjusted in certain instances as provided in
Section 4.01(j) and Section 4.06.

 

(j) If a transaction described in clause (i), (ii) or (iv) of the definition of
Change of Control occurs and a Holder elects to convert its Securities in
connection with such Change of Control, the Company will increase the applicable
Conversion Rate for the Securities surrendered for conversion by a number of
additional shares of the Company’s Common Stock as provided below (the
“Additional Change of Control Shares”). A conversion of Securities will be
deemed for the purposes of this Section 4.01(j) to be “in connection with” such
a Change of Control if the notice of conversion of the Securities is received by
the Conversion Agent from and including the date that is 10 Trading Days prior
to the anticipated Fundamental Change Effective Date up to and including the
Trading Day prior to the Fundamental Change Repurchase Date. The number of
Additional Change of Control Shares per $1,000 principal amount of Securities
shall be determined by reference to the table below, based on the Fundamental
Change Effective Date of such Change of Control and the Stock Price of such
Change of

 

27



--------------------------------------------------------------------------------

Control; provided that if the Stock Price or Fundamental Change Effective Date
are not set forth on the table: (i) if the actual Stock Price on the Fundamental
Change Effective Date is between two Stock Prices on the table or the actual
Fundamental Change Effective Date is between two Fundamental Change Effective
Dates on the table, the Additional Change of Control Shares will be determined
by a straight-line interpolation between the Additional Change of Control Shares
set forth for the two Stock Prices and the two Fundamental Change Effective
Dates on the table based on a 365-day year, as applicable, (ii) if the Stock
Price on the Fundamental Change Effective Date exceeds $120 per share of the
Company’s Common Stock, subject to adjustment as set forth herein, no Additional
Change of Control Shares will be issued upon conversion, and (iii) if the Stock
Price on the Fundamental Change Effective Date is less than $39.29 per share,
subject to adjustment as set forth herein, no Additional Change of Control
Shares will be issued upon conversion. If Holders of our Common Stock receive
only cash in the Change of Control, the Stock Price shall be the cash amount
paid per share of our Common Stock in connection with the Change of Control.
Otherwise, the Stock Price shall be equal to the average Closing Price of our
Common Stock over the 10 consecutive Trading Day period ending on the Trading
Day immediately preceding the applicable Fundamental Change Effective Date.

 

Additional Change of Control Shares Upon a Change of Control (Number of
Additional Shares)

 

Fundamental Change Effective Date

 

Stock Price on

Effective Date

--------------------------------------------------------------------------------

   11/22/05


--------------------------------------------------------------------------------

   11/15/06


--------------------------------------------------------------------------------

   11/15/07


--------------------------------------------------------------------------------

   11/15/08


--------------------------------------------------------------------------------

   11/15/09


--------------------------------------------------------------------------------

   11/15/10


--------------------------------------------------------------------------------

   11/15/11


--------------------------------------------------------------------------------

   11/15/12


--------------------------------------------------------------------------------

$39.29

   5.48    5.48    5.48    5.48    5.48    5.48    5.48    0.00

$45.00

   4.39    4.14    3.88    3.60    3.29    2.95    2.55    0.00

$50.00

   3.73    3.47    3.17    2.85    2.48    2.05    1.48    0.00

$55.00

   3.31    2.98    2.75    2.35    1.96    1.51    0.92    0.00

$60.00

   2.88    2.62    2.32    2.00    1.62    1.18    0.64    0.00

$70.00

   2.37    2.13    1.86    1.56    1.22    0.85    0.43    0.00

$80.00

   2.02    1.81    1.56    1.31    1.02    0.70    0.36    0.00

$90.00

   1.77    1.59    1.37    1.14    0.89    0.61    0.31    0.00

$100.00

   1.59    1.42    1.23    1.02    0.79    0.55    0.28    0.00

$120.00

   1.32    1.18    1.02    0.84    0.66    0.46    0.23    0.00

 

The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate of the Securities is
adjusted. The adjusted Stock Prices will equal the Stock Prices applicable
immediately prior to such adjustment multiplied by a fraction, the numerator of
which is the Conversion Rate immediately prior to the adjustment giving rise to
the Stock Price adjustment and the denominator of which is the Conversion Rate
as so adjusted. The number of additional shares set forth in the table above
will be adjusted in the same manner as the Conversion Rate as set forth in
Section 4.06 hereof, other than as a result of an adjustment of the Conversion
Rate by adding the Additional Change of Control Shares as described above.

 

Notwithstanding the foregoing paragraph, in no event will the total number of
shares of Common Stock issuable upon conversion of a Security exceed 25.4517 per
$1,000 principal amount, subject to proportional adjustment in the same manner
as the Conversion Rate as set forth in clauses (1) through (4) of
Section 4.06(a) hereof.

 

(k) By delivering the amount of cash and/or the number of shares of Common Stock
issuable on conversion to the Trustee, the Company will be deemed to have
satisfied its obligation to pay the principal amount of the Securities so
converted and its obligation to pay accrued and unpaid interest, and Additional
Interest if any, attributable to the period from the most recent Interest
Payment Date through the Conversion Date (which amount will be deemed paid in
full rather than cancelled, extinguished or forfeited).

 

28



--------------------------------------------------------------------------------

(l) Notwithstanding anything else contained herein, the Securities shall not
become subject to conversion by reason of a merger, consolidation, or other
transaction effected with one of the Company’s direct or indirect Subsidiaries
for the purpose of changing the Company’s state of incorporation to any other
state within the United States or the District of Columbia.

 

Section 4.02. Conversion Procedure.

 

(a) To convert a Security, a Holder must (1) complete and manually sign the
conversion notice on the back of the Security and deliver such notice to a
Conversion Agent, (2) surrender the Security to a Conversion Agent, (3) furnish
appropriate endorsements and transfer documents if required by a Registrar or a
Conversion Agent, and (4) pay all transfer or similar taxes, if required
pursuant to Section 4.04. The date on which the Holder satisfies all of those
requirements is the “Conversion Date.” Upon the conversion of a Security, the
Company will pay the cash and deliver the shares of Common Stock, as applicable,
as promptly as practicable after the later of the Conversion Date and the date
that all calculations necessary to make such payment and delivery have been
made, but in no event later than five Business Days after the later of those
dates. Anything herein to the contrary notwithstanding, in the case of Global
Securities, conversion notices may be delivered and such Securities may be
surrendered for conversion in accordance with the Applicable Procedures as in
effect from time to time.

 

(b) The person in whose name the shares of Common Stock are issuable upon
conversion shall be deemed to be a holder of record of such Common Stock on the
later of (i) the Conversion Date, (ii) the expiration of the period in which the
Company may elect to deliver cash in lieu of shares of Common Stock, or (iii) if
the Company elects to deliver cash in lieu of some, but not all, of such shares
of Common Stock, the date on which the amount of cash issuable per Security has
been determined; provided, however, that no surrender of a Security on any
Conversion Date when the stock transfer books of the Company shall be closed
shall be effective to constitute the person or persons entitled to receive the
shares of Common Stock upon conversion as the record holder or holders of such
shares of Common Stock on such date, but such surrender shall be effective to
constitute the person or persons entitled to receive such shares of Common Stock
as the record holder or holders thereof for all purposes at the close of
business on the next succeeding day on which such stock transfer books are open;
provided further that such conversion shall be at the Conversion Rate in effect
on the Conversion Date as if the stock transfer books of the Company had not
been closed. Upon conversion of a Security, such person shall no longer be a
Holder of such Security. Except as set forth in this Indenture, no payment or
adjustment will be made for dividends or distributions declared or made on
shares of Common Stock issued upon conversion of a Security prior to the
issuance of such shares.

 

(c) Holders of Securities surrendered for conversion (in whole or in part)
during the period from the close of business on any Regular Record Date to the
opening of business on the next succeeding Interest Payment Date will receive
the semi-annual interest payable on such Securities on the corresponding
Interest Payment Date notwithstanding the conversion. Upon surrender of any such
Securities for conversion such Securities shall also be accompanied by payment
in funds acceptable to the Company of an amount equal to the interest payable on
such corresponding Interest Payment Date; provided that no such payment need be
made (i) in connection with any conversion following the Regular Record Date
immediately preceding the final interest payment date, (ii) if such Securities
are being converted solely pursuant to Section 4.01(a)(5) and the Company
specifies a Fundamental Change Repurchase Date that is after a record date and
on or prior to the corresponding interest payment date, or (iii) to the extent
of any overdue interest, if any overdue interest exists at the time of
conversion

 

29



--------------------------------------------------------------------------------

with respect to such Security. Except as otherwise provided in this
Section 4.02(c), no payment or adjustment will be made for accrued interest on a
converted Security. The Company will not be required to convert any Securities
which are surrendered for conversion without payment of interest as required by
this Section 4.02(c).

 

(d) Subject to Section 4.02(c), nothing in this Section shall affect the right
of a Holder in whose name any Security is registered at the close of business on
a Regular Record Date to receive the interest payable on such Security on the
related Interest Payment Date in accordance with the terms of this Indenture,
the Securities and the Registration Rights Agreement. If a Holder converts more
than one Security at the same time, the amount of cash to be paid and the number
of shares of Common Stock issuable upon the conversion, if any (and the amount
of any cash in lieu of fractional shares pursuant to Section 4.03) shall be
based on the aggregate principal amount of all Securities so converted.

 

(e) In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, without service charge, a new Security or
Securities of authorized denominations in an aggregate principal amount equal to
the, and in exchange for, unconverted portion of the principal amount of such
Security. A Security may be converted in part, but only if the principal amount
of such part is an integral multiple of $1,000 and the principal amount of such
Security to remain outstanding after such conversion is equal to $1,000 or any
integral multiple of $1,000 in excess thereof.

 

(f) Upon the Company’s determination that a Holder is or will be entitled to
convert their Securities into shares of Common Stock pursuant to this Article 4,
the Company will promptly after making such determination issue a press release
and use its reasonable efforts to post such information on the Company’s website
or otherwise publicly disclose such information.

 

Section 4.03. Fractional Shares.

 

The Company will not issue fractional shares of Common Stock upon conversion of
Securities. If more than one Security shall be surrendered for conversion at one
time by the same Holder, the number of full shares that shall be issuable upon
conversion shall be computed on the basis of the aggregate principal amount of
the Securities (or specified portions thereof to the extent permitted hereby) so
surrendered. In lieu of any fractional shares, the Company will pay an amount in
cash for the current market value of the fractional shares. The current market
value of a fractional share shall be determined (calculated to the nearest
1/100th of a share) by multiplying the Closing Price of the Common Stock on the
Conversion Date by such fractional share and rounding the product to the nearest
whole cent.

 

Section 4.04. Taxes On Conversion.

 

If a Holder converts a Security, the Holder shall pay any transfer, stamp or
similar taxes or duties related to the issue or delivery of shares of Common
Stock upon such conversion. In addition, the Holder shall pay any such tax which
is due because the Holder requests the shares to be issued in a name other than
the Holder’s name. The Conversion Agent may refuse to deliver the certificate
representing the Common Stock being issued in a name other than the Holder’s
name until the Conversion Agent receives a sum sufficient to pay any tax which
will be due because the shares are to be issued in a name other than the
Holder’s name. Nothing herein shall preclude any tax withholding required by law
or regulation.

 

Section 4.05. Company To Provide Stock.

 

(a) The Company shall, prior to issuance of any Securities hereunder, and from
time to time as may be necessary, reserve, out of its authorized but unissued
Common Stock, a sufficient number of shares of Common Stock to permit the
conversion of all outstanding Securities into shares of Common Stock.

 

30



--------------------------------------------------------------------------------

(b) All shares of Common Stock delivered upon conversion of the Securities shall
be newly issued shares or treasury shares, shall be duly authorized, validly
issued, fully paid and nonassessable and shall be free from preemptive or
similar rights and free of any lien or adverse claim as the result of any action
by the Company.

 

(c) The Company will endeavor promptly to comply with all federal and state
securities laws regulating the offer and delivery of shares of Common Stock upon
conversion of Securities, if any, and will list or cause to have quoted such
shares of Common Stock on the Nasdaq National Market, or each national
securities exchange or over the counter market or such other market on which the
Common Stock is then listed or quoted.

 

Section 4.06. Adjustment Of Conversion Rate.

 

(a) The Conversion Rate shall be adjusted from time to time by the Company as
follows:

 

(1) If the Company shall pay a dividend or make a distribution to all holders of
outstanding Common Stock in shares of Common Stock, the Conversion Rate in
effect immediately prior to the record date for the determination of
shareholders entitled to receive such dividend or other distribution shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect immediately prior to such record date by a fraction of
which the numerator of shall be the sum of the number of shares of Common Stock
outstanding at the close of business on such record date plus the total number
of shares of Common Stock constituting such dividend or other distribution and
of which the denominator shall be the number of shares of Common Stock
outstanding at the close of business on such record date. Such adjustment shall
be made successively whenever any such dividend or distribution is made and
shall become effective immediately after such record date. For the purpose of
this clause (1), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company. The Company will
not pay any dividend or make any distribution on Common Stock held in the
treasury of the Company. If any dividend or distribution of the type described
in this clause is declared but not so paid or made, the Conversion Rate shall
again be adjusted to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

 

(2) If the Company shall subdivide its outstanding Common Stock into a greater
number of shares, or combine its outstanding Common Stock into a smaller number
of shares, the Conversion Rate in effect immediately prior to the day upon which
such subdivision or combination becomes effective shall be, in the case of a
subdivision of Common Stock, proportionately increased and, in the case of a
combination of Common Stock, proportionately reduced. Such adjustment shall be
made successively whenever any such subdivision or combination of the Common
Stock occurs and shall become effective immediately after the date upon which
such subdivision or combination becomes effective.

 

(3) If the Company shall issue rights or warrants to all holders of its
outstanding Common Stock entitling them (for a period expiring within 45 days
after such issuance) to subscribe for or purchase shares of Common Stock (or
securities convertible into Common Stock) at a price per share (or having a
conversion price per share) less than the Current Market Price per share of
Common Stock (as determined in accordance with clause (9) of this
Section 4.06(a)) on the record date for the determination of shareholders
entitled to receive such rights or warrants,

 

31



--------------------------------------------------------------------------------

the Conversion Rate in effect immediately prior thereto shall be adjusted so
that the same shall equal the rate determined by multiplying the Conversion Rate
in effect immediately prior to such record date by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding at the close
of business on such record date plus the number of additional shares of Common
Stock offered (or into which the convertible securities so offered are
convertible) and of which the denominator shall be the number of shares of
Common Stock outstanding at the close of business on such record date plus the
number of shares which the aggregate offering price of the total number of
shares of Common Stock so offered for subscription or purchase (or the aggregate
conversion price of the convertible securities so offered for subscription or
purchase, which shall be determined by multiplying the number of shares of
Common Stock issuable upon conversion of such convertible securities by the
conversion price per share of Common Stock pursuant to the terms of such
convertible securities) would purchase at the Current Market Price per share of
Common Stock on such record date. Such adjustment shall be made successively
whenever any such rights or warrants are issued, and shall become effective
immediately after such record date. To the extent that shares of Common Stock
(or securities convertible into Common Stock) are not delivered after the
expiration of such rights or warrants, the Conversion Rate shall be readjusted
to the Conversion Rate that would then be in effect had the adjustments made
upon the issuance of such rights or warrants been made on the basis of delivery
of only the number of Common Shares actually delivered. If such rights or
warrants are not so issued, the Conversion Rate shall again be adjusted to be
the Conversion Rate that would then be in effect if the record date for the
determination of shareholders entitled to receive such rights or warrants had
not been fixed. In determining whether any rights or warrants entitle the
shareholders to subscribe for or purchase shares of Common Stock at a price less
than the Current Market Price per share of Common Stock and in determining the
aggregate offering price of the total number of shares of Common Stock so
offered, there shall be taken into account any consideration received by the
Company for such rights or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors.

 

(4) If the Company shall make a dividend or other distribution to all holders of
its Common Stock of Capital Stock, other than Common Stock, or evidences of
indebtedness or other assets of the Company (excluding (x) any issuance of
rights or warrants for which an adjustment was made pursuant to
Section 4.06(a)(3), and (y) any dividend or distribution paid exclusively in
cash for which an adjustment was made pursuant to Section 4.06(a)(6)) (the
“Distributed Securities”), then in each such case (unless the Company
distributes such Distributed Securities for distribution to the Holders of
Securities on such dividend or distribution date (as if each Holder had
converted such Security into Common Stock immediately prior to the record date
with respect to such distribution) the Conversion Rate in effect immediately
prior to the record date fixed for the determination of shareholders entitled to
receive such dividend or distribution shall be adjusted so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to such record date by a fraction of which the numerator shall
be the Current Market Price per share of the Common Stock on such record date
and of which the denominator shall be Current Market Price per share on such
record date less the fair market value (as determined by the Board of Directors,
whose determination shall be conclusive evidence of such fair market value and
which shall be evidenced by an Officers’ Certificate delivered to the Trustee)
on such record date of the portion of the Distributed Securities so distributed
applicable to one share of Common Stock (determined on the basis of the number
of shares of Common Stock outstanding at the close of business on such record
date). Such adjustment shall be made successively whenever any such distribution
is made and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such distribution. In the
event that such dividend or distribution is not so paid or made, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.

 

32



--------------------------------------------------------------------------------

If the then fair market value (as so determined) of the portion of the
Distributed Securities so distributed applicable to one share of Common Stock is
equal to or greater than the Current Market Price per share of the Common Stock
on such record date, in lieu of the foregoing adjustment, adequate provision
shall be made so that each holder of a Security shall have the right to receive
upon conversion the amount of Distributed Securities so distributed that such
Holder would have received had such Holder converted each Security on such
record date. If the Board of Directors determines the fair market value of any
distribution for purposes of this Section 4.06(a)(4) by reference to the actual
or when issued trading market for any securities, it must in doing so consider
the prices in such market over the same period used in computing the Current
Market Price of the Common Stock.

 

Notwithstanding the foregoing, if the securities distributed by the Company to
all holders of its Common Stock consist of Capital Stock of, or similar equity
interests in, a Subsidiary or other business unit of the Company (the “Spinoff
Securities”), the Conversion Rate shall be adjusted, unless the Company makes an
equivalent distribution to the Holders of the Securities, so that the same shall
be equal to the rate determined by multiplying the Conversion Rate in effect on
the record date fixed for the determination of shareholders entitled to receive
such distribution by a fraction, the numerator of which shall be the sum of
(A) the average Closing Price of one share of Common Stock over the ten
consecutive Trading Day period (the “Spinoff Valuation Period”) commencing on
and including the fifth Trading Day after the date on which ex-dividend trading
commences for such distribution on the Nasdaq National Market or such other U.S.
national or regional exchange or market on which the Common Stock is then listed
or quoted and (B) the product of (i) the average Closing Price over the Spinoff
Valuation Period of the Spinoff Securities multiplied by (ii) the number of
Spinoff Securities distributed in respect of one share of Common Stock and the
denominator of which shall be the average Closing Price of one share of Common
Stock over the Spinoff Valuation Period, such adjustment to become effective
immediately prior to the opening of business on the fifteenth Trading Day after
the date on which ex-dividend trading commences; provided, however, that the
Company may in lieu of the foregoing adjustment elect to make adequate provision
so that each Holder of Securities shall have the right to receive upon
conversion thereof the amount of such Spinoff Securities that such Holder of
Securities would have received if such Securities had been converted on the
record date with respect to such distribution.

 

(5) With respect to any rights or warrants (the “Rights”) that may be issued or
distributed pursuant to any rights plan that the Company implements after the
date of this Indenture (each a “Rights Plan”), in lieu of any adjustment
required by any other provision of this Section 4.06 upon conversion of the
Securities into Common Stock, to the extent that such Rights Plan is in effect
upon such conversion, the Holders of Securities will receive, with respect to
the shares of Common Stock issued upon conversion, the Rights described therein
(whether or not the Rights have separated from the Common Stock at the time of
conversion), subject to the limitations set forth in and in accordance with any
such Rights Plan; provided that if, at the time of conversion, however, the
Rights have separated from the shares of Common Stock in accordance with the
provisions of the Rights Plan so that Holders would not be entitled to receive
any rights in respect of the shares of Common Stock issuable upon conversion of
the Securities as a result of the timing of the Conversion Date, the Conversion
Rate will be adjusted as if the Company distributed to all holders of Common
Stock Distributed Securities as provided in the first paragraph of clause (4) of
this Section 4.06(a), subject to appropriate readjustment in the event of the
expiration, termination, repurchase or redemption of the Rights. Any
distribution of

 

33



--------------------------------------------------------------------------------

rights or warrants pursuant to a Rights Plan complying with the requirements set
forth in the immediately preceding sentence of this paragraph shall not
constitute a distribution of rights or warrants pursuant to this
Section 4.06(a). Other than as specified in this clause (5) of this
Section 4.06(a), there will not be any adjustment to the Conversion Rate as the
result of the issuance of any Rights, the distribution of separate certificates
representing such Rights, the exercise or redemption of such Rights in
accordance with any Rights Plan or the termination or invalidation of any
Rights.

 

(6) If the Company shall, by dividend or otherwise, at any time distribute (a
“Triggering Distribution”) to all holders of its Common Stock a payment
consisting exclusively of cash (excluding any dividend or distribution in
connection with the liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary) the Conversion Rate shall be increased so that
the same shall equal the rate determined by multiplying such Conversion Rate in
effect immediately prior to the close of business on the record date for such
Triggering Distribution (a “Determination Date”) by a fraction of which the
numerator shall be such Current Market Price per share of the Common Stock on
the Determination Date and the denominator of which shall be the Current Market
Price per share of the Common Stock on the Determination Date less the amount of
such cash dividend or distribution applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on the Determination Date), such increase to become
effective immediately prior to the opening of business on the day following the
date on which the Triggering Distribution is paid. If the amount of cash
dividend or distribution applicable to one share of Common Stock is equal to or
greater than the Current Market Price per share of the Common Stock on the
Determination Date, in lieu of the foregoing adjustment, adequate provision
shall be made so that each Holder of a Security shall have the right to receive
upon conversion the amount of cash so distributed that such Holder would have
received had such Holder converted each Security on such Determination Date. In
the event that such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such divided or distribution had not been declared.

 

(7) If any tender offer made by the Company or any of its Subsidiaries for all
or any portion of Common Stock shall expire, then, if the tender offer shall
require the payment to shareholders of consideration per share of Common Stock
having a fair market value (determined as provided below) that exceeds the
Closing Price per share of Common Stock on the Trading Day next succeeding the
last date (the “Expiration Date”) tenders could have been made pursuant to such
tender offer (as it may be amended) (the last time at which such tenders could
have been made on the Expiration Date is hereinafter sometimes called the
“Expiration Time”), the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the close of business on the Expiration Date by a fraction
of which the numerator shall be the sum of (A) the fair market value of the
aggregate consideration (the fair market value as determined by the Board of
Directors, whose determination shall be conclusive evidence of such fair market
value and which shall be evidenced by an Officers Certificate delivered to the
Trustee) payable to shareholders based on the acceptance (up to any maximum
specified in the terms of the tender offer) of all shares validly tendered and
not withdrawn as of the Expiration Time (the shares deemed so accepted, up to
any such maximum, being referred to as the “Purchased Shares”) and (B) the
product of the number of shares of Common Stock outstanding (less any Purchased
Shares and excluding any shares held in the treasury of the Company) at the
Expiration Time and the Closing Price per share of Common Stock on the Trading
Day next succeeding the Expiration Date and the denominator of which shall be
the product of the number of shares of Common Stock outstanding (including
Purchased Shares but excluding any shares held in the treasury of the Company)
at the Expiration

 

34



--------------------------------------------------------------------------------

Time multiplied by the Closing Price per share of the Common Stock on the
Trading Day next succeeding the Expiration Date, such increase to become
effective immediately prior to the opening of business on the day following the
Expiration Date. In the event that the Company is obligated to purchase shares
pursuant to any such tender offer, but the Company is permanently prevented by
applicable law from effecting any or all such purchases or any or all such
purchases are rescinded, the Conversion Rate shall again be adjusted to be the
Conversion Rate which would have been in effect based upon the number of shares
actually purchased, if any. If the application of this clause (7) of
Section 4.06(a) to any tender offer would result in a decrease in the Conversion
Rate, no adjustment shall be made for such tender offer under this clause (7).

 

(8) For purposes of this Section 4.06, the term “tender offer” shall mean and
include both tender offers and exchange offers, all references to “purchases” of
shares in tender offers (and all similar references) shall mean and include both
the purchase of shares in tender offers and the acquisition of shares pursuant
to exchange offers, and all references to “tendered shares” (and all similar
references) shall mean and include shares tendered in both tender offers and
exchange offers.

 

(9) For the purpose of any computation under this Section 4.06(a), the current
market price (the “Current Market Price”) per share of Common Stock on any date
shall be deemed to be the average of the Closing Prices for the 10 consecutive
Trading Days ending on the earlier of (A) the Determination Date or the
Expiration Date, as the case may be, with respect to distributions or tender
offers under this Section 4.06(a) or (B) the “ex-date” with respect to
distributions, issuances or other events requiring such computation under this
Section 4.06.

 

(b) In any case in which this Section 4.06 shall require that an adjustment be
made following a record date, a Determination Date or Expiration Date, as the
case may be, established for the purposes specified in this Section 4.06, the
Company may elect to defer (but only until five Business Days following the
filing by the Company with the Trustee of the certificate described in
Section 4.09) issuing to the Holder of any Security converted after such record
date, Determination Date or Expiration Date the shares of Common Stock and other
Capital Stock of the Company issuable upon such conversion over and above the
shares of Common Stock and other Capital Stock of the Company (or other cash,
property or securities, as applicable) issuable upon such conversion only on the
basis of the Conversion Rate prior to adjustment; and, in lieu of any cash,
property or securities the issuance of which is so deferred, the Company shall
issue or cause its transfer agents to issue due bills or other appropriate
evidence prepared by the Company of the right to receive such cash, property or
securities. If any distribution in respect of which an adjustment to the
Conversion Rate is required to be made as of the record date, Determination Date
or Expiration Date therefore is not thereafter made or paid by the Company for
any reason, the Conversion Rate shall be readjusted to the Conversion Rate which
would then be in effect if such record date had not been fixed or such record
date, Determination Date or Expiration Date had not occurred.

 

(c) For purposes of this Section 4.06, “record date” shall mean, with respect to
any dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged or
converted into any combination of cash, securities or other property, the date
fixed for determination of shareholders entitled to receive such cash, security
or other property (whether or not such date is fixed by the Board of Directors
or by statute, contract or otherwise).

 

(d) If one or more event occurs requiring an adjustment be made to the
Conversion Rate for a particular period, adjustments to the Conversion Rate
shall be determined by the Company’s Board of Directors to reflect the combined
impact of such Conversion Rate adjustment events, as set out in this
Section 4.06, during such period.

 

35



--------------------------------------------------------------------------------

(e) Notwithstanding the provisions set forth in Section 4.06(a), in no event
shall the total number of shares of Common Stock issuable upon conversion of a
Security exceed 25.4517 per $1,000 principal amount of Securities, subject to
proportional adjustment in the same manner as the Conversion Rate as set forth
in clauses (1) through (4) of Section 4.06(a).

 

Section 4.07. No Adjustment.

 

(a) No adjustment in the Conversion Rate shall be required if Holders may
participate in the transactions set forth in Section 4.06 above (to the same
extent as if the Securities had been converted into Common Stock immediately
prior to such transactions) without converting the Securities held by such
Holders.

 

(b) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Rate as last adjusted; provided, however, that any adjustments which
would be required to be made but for this Section 4.07(b) shall be carried
forward and taken into account in any subsequent adjustment. All calculations
under this Article 4 shall be made to the nearest cent or to the nearest one ten
thousandth of a share, as the case may be, with one half cent and 0.00005 of a
share, respectively, being rounded upward.

 

(c) No adjustment in the Conversion Rate shall be required for issuances of
Common Stock pursuant to a Company plan for reinvestment of dividends or
interest or for a change in the par value or a change to no par value of the
Common Stock.

 

(d) To the extent that the Securities become convertible into the right to
receive cash, no adjustment need be made thereafter as to the cash.

 

Section 4.08. Notice Of Adjustment.

 

Whenever the Conversion Rate or conversion privilege is required to be adjusted
pursuant to this Indenture, the Company shall promptly mail to Holders a notice
of the adjustment and file with the Trustee an Officers’ Certificate briefly
stating the facts requiring the adjustment and the manner of computing it.
Failure to mail such notice or any defect therein shall not affect the validity
of any such adjustment. Unless and until the Trustee shall receive an Officers’
Certificate setting forth an adjustment of the Conversion Rate, the Trustee may
assume without inquiry that the Conversion Rate has not been adjusted and that
the last Conversion Rate of which it has knowledge remains in effect.

 

Section 4.09. Notice Of Certain Transactions.

 

In the event that there is a dissolution or liquidation of the Company, the
Company shall mail to Holders and file with the Trustee a notice stating the
proposed effective date. The Company shall mail such notice at least 20 days
before such proposed effective date. Failure to mail such notice or any defect
therein shall not affect the validity of any transaction referred to in this
Section 4.09.

 

Section 4.10. Effect Of Recapitalization, Reclassification, Consolidation,
Merger or Sale.

 

(a) If any of following events occur (each, a “Business Combination”), namely:

 

(1) any recapitalization, reclassification or change of the Common Stock, other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of subdivision or a combination,

 

36



--------------------------------------------------------------------------------

(2) a consolidation, merger or binding share exchange of the Company with
another Person, or

 

(3) a sale, conveyance or lease to another corporation of all or substantially
all of the property and assets of the Company,

 

in each case as a result of which holders of Common Stock are entitled to
receive stock, other securities, other property or assets (including cash or any
combination thereof) with respect to or in exchange for Common Stock, the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
TIA as in force at the date of execution of such supplemental indenture if such
supplemental indenture is then required to so comply) providing that the Holders
of the Securities then outstanding will be entitled thereafter to convert such
Securities into the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) which they
would have owned or been entitled to receive upon such Business Combination had
such Securities been converted into Common Stock immediately prior to such
Business Combination; provided, that Holders shall not be entitled to receive
Additional Change of Control Shares if such Holder does not convert its
Securities “in connection with” the relevant Fundamental Change. In the event
holders of Common Stock have the opportunity to elect the form of consideration
to be received in such Business Combination, the Company shall make adequate
provision whereby the Holders of the Securities shall have a reasonable
opportunity to determine the form of consideration into which all of the
Securities, treated as a single class, shall be convertible from and after the
effective date of such Business Combination. Such determination shall be
(i) based on the weighted average of elections made by Holders of the Securities
who participate in such determination, (ii) subject to any limitations to which
all of the holders of the Common Stock are subject, such as pro-rata reductions
applicable to any portion of the consideration payable in such Business
Combination and (iii) conducted in such a manner as to be completed by the date
which is the earliest of (a) the deadline for elections to be made by
stockholders of the Company, and (b) two Trading Days prior to the anticipated
effective date of the Business Combination. The Company shall provide notice of
the opportunity to determine the form of such consideration, as well as notice
of the determination made by Holders of the Securities (and the weighted average
of elections), by issuing a press release or providing other appropriate notice,
and by providing a copy of such notice to the Trustee. In the event the
effective date of the Business Combination is delayed beyond the initially
anticipated effective date, Holders of the Securities shall be given the
opportunity to make subsequent similar determinations in regard to such delayed
effective date. Such supplemental indenture shall provide for adjustments of the
Conversion Rate and other appropriate numerical thresholds which shall be as
nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 4. If, in the case of any such Business
Combination, the stock or other securities and assets receivable thereupon by a
holder of shares of Common Stock includes shares of stock or other securities
and assets of a corporation other than the successor or purchasing corporation,
as the case may be, in such Business Combination, then such supplemental
indenture shall also be executed by such other corporation and shall contain
such additional provisions to protect the interests of the Holders of the
Securities as the Board of Directors shall reasonably consider necessary by
reason of the foregoing, including to the extent practicable the provisions
providing for the repurchase rights set forth in Section 3.01 hereof.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at the address of such Holder as it appears on the
Register, within 20 days after execution thereof. Failure to deliver such notice
shall not affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section 4.10 shall similarly apply to successive
Business Combinations.

 

37



--------------------------------------------------------------------------------

The Company shall not become a party to any Business Combination unless its
terms are consistent in all material respects with the provisions of this
Section 4.10.

 

None of the provisions of this Section 4.10 shall affect the right of a Holder
of Securities to convert its Securities into Common Stock prior to the effective
date of a Business Combination.

 

If this Section 4.10(a) applies to any event or occurrence, Section 4.06 hereof
shall not apply.

 

(b) In the event the Company shall execute a supplemental indenture pursuant to
this Section 4.10, the Company shall promptly file with the Trustee (1) an
Officers’ Certificate briefly stating the reasons therefore, the kind or amount
of shares of stock or other securities or property (including cash) receivable
by Holders of the Securities upon the conversion of their Securities after any
such reclassification, change, combination, consolidation, merger, sale or
conveyance, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with and (2) an Opinion of Counsel that
all conditions precedent thereto and hereunder have been complied with, and
shall promptly mail notice thereof to all Holders. Failure to mail such notice
or any defect therein shall not affect the validity of such transaction and such
supplemental indenture.

 

Section 4.11. Trustee’s Disclaimer.

 

(a) The Trustee shall have no duty to determine when an adjustment under this
Article 4 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of that fact or the correctness of any
such adjustment, and shall be protected in relying upon, an Officers’
Certificate and Opinion of Counsel, including the Officers’ Certificate with
respect thereto which the Company is obligated to file with the Trustee pursuant
to Section 4.08. The Trustee makes no representation as to the validity or value
of any securities or assets issued upon conversion of Securities, and the
Trustee shall not be responsible for the Company’s failure to comply with any
provisions of this Article 4.

 

(b) The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.10, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the Officers’
Certificate and Opinion of Counsel, with respect thereto which the Company is
obligated to file with the Trustee pursuant to Section 4.10.

 

Section 4.12. Voluntary Increase.

 

The Company from time to time may increase the Conversion Rate, to the extent
permitted by law and subject to stockholder approval requirements, if any, of
any relevant national securities exchange or automated dealer quotation system,
by any amount for any period of time if the period is at least 20 days, the
increase is irrevocable during the period and the Board of Directors determines
that such increase would be in the best interests of the Company or to avoid or
diminish income tax to holders of shares of Common Stock in connection with a
dividend or distribution of stock or similar event, and the Company provides 15
days’ prior written notice of any increase in the Conversion Rate to the Trustee
and the Holders.

 

Notwithstanding the foregoing paragraph, in no event will the total number of
shares of Common Stock issuable upon conversion of a Security exceed 25.4517 per
$1,000 principal amount, subject to proportional adjustment in the same manner
as the Conversion Rate as set forth in clauses (1) through (4) of
Section 4.06(a) hereof.

 

38



--------------------------------------------------------------------------------

Section 4.13. Payment of Cash in Lieu of Common Stock.

 

(a) Rather than receiving some or all of the shares of Common Stock otherwise
issuable upon notice of conversion of any Securities, Holders surrendering
Securities for conversion shall receive for each $1,000 principal amount of
Securities surrendered: (A) cash in an amount equal to the lesser of (1) $1,000
and (2) the Conversion Value; and (B) if the Conversion Value is greater than
$1,000, a number of shares of the Company’s Common Stock equal to the sum of the
Daily Share Amounts for each of the ten consecutive Trading Days in the
Conversion Reference Period (the “Remaining Shares”), subject to the Company’s
right to deliver cash in lieu of all or a portion of such shares as set forth in
Section 4.13(b). The Company will deliver such cash and any shares of Common
Stock, together with any cash payable for fractional shares, to such Holder in
accordance with Section 4.02(a).

 

(b) The Company may elect to pay cash to the Holders of Securities surrendered
for conversion in lieu of all or a portion of the Common Stock otherwise
issuable pursuant to Section 4.13(a). In such event, on any day prior to the
first Trading Day of the applicable Conversion Reference Period, the Company
will specify a percentage of the Daily Share Amount that will be settled in cash
(the “Cash Percentage”) and the amount of cash that the Company will pay in
respect of each Trading Day in the applicable Conversion Reference Period will
equal the product of: (1) the Cash Percentage, (2) the Daily Share Amount for
such Trading Day and (3) the Closing Price of our Common Stock for such Trading
Day (provided that after the consummation of a Change of Control in which the
consideration is comprised entirely of cash, the amount used in this clause
(3) will be the cash price per share received by holders of our Common Stock in
such Change of Control). The number of shares that the Company shall deliver in
respect of each Trading Day in the applicable Conversion Reference Period will
be a percentage of the Daily Share Amount equal to 100% minus the Cash
Percentage. Upon making a determination that a percentage of the Daily Share
Amount will be settled in cash, the Company shall promptly issue a press release
and disclose such information on its website prior to the first Trading Day of
the applicable Conversion Reference Period. If the Company does not specify a
Cash Percentage by the start of the applicable Conversion Reference Period, the
Company shall settle 100% of the Daily Share Amount for each Trading Day in the
applicable Conversion Reference Period with shares of Common Stock; provided,
however, that the Company shall pay cash in lieu of fractional shares otherwise
issuable upon conversion of Securities.

 

(c) For the purposes of Sections 4.13(a) and (b), in the event that any of
Conversion Value, Daily Share Amounts, or Closing Price is not calculable for
all portions of the Conversion Reference Period, the Company’s Board of
Directors shall in good faith determine the values necessary to calculate the
Conversion Value, Daily Share Amounts, and Closing Price, as applicable.

 

ARTICLE 5

 

COVENANTS

 

Section 5.01. Payment Of Securities.

 

(a) The Company shall promptly make all payments in respect of the Securities on
the dates and in the manner provided in the Securities and this Indenture. A
payment of principal or interest or Additional Interest, if any, shall be
considered paid on the date it is due if the Paying Agent (other than the
Company) holds by 10:00 a.m., New York City time, on that date money, deposited
by or on behalf of the Company sufficient to make the payment. Subject to
Section 4.02, accrued and unpaid interest on any Security that is payable
(whether or not punctually paid or duly provided for) on any Interest Payment
Date shall be paid to the Person in whose name that Security is registered at
the close of business on the Regular Record Date for such interest at the office
or agency of the Company maintained for such

 

39



--------------------------------------------------------------------------------

purpose. Principal, the Fundamental Change Repurchase Price, and interest and
Additional Interest, if any, in each case if payable, shall be considered paid
on the applicable date due if on such date (or, in the case of the Fundamental
Change Repurchase Price, on the Business Day following the applicable
Fundamental Change Repurchase Date) the Trustee or the Paying Agent holds, in
accordance with this Indenture, money sufficient to pay all such amounts then
due. The Company shall, to the fullest extent permitted by law, pay interest in
immediately available funds on overdue principal and interest at the annual rate
borne by the Securities compounded semiannually, which interest shall accrue
from the date such overdue amount was originally due to the date payment of such
amount, including interest thereon, has been made or duly provided for. All such
interest shall be payable on demand.

 

(b) Payment of the principal of and interest, if any, on the Securities shall be
made at the office or agency of the Company maintained for that purpose in the
Borough of Manhattan, The City of New York (which shall initially be the
Corporate Trust Office of the Trustee) in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts; provided, however, that at the option of the Company
payment of interest may be made by check mailed to the address of the Person
entitled thereto as such address appears in the Register; provided further that
a Holder will be paid by wire transfer in immediately available funds at the
election of such Holder if such Holder has provided wire transfer instructions
to the Trustee at least 10 Business Days prior to the payment date. Any wire
transfer instructions received by the Trustee will remain in effect until
revoked by the Holder. In the case of a permanent Global Security, interest
payable on any applicable payment date will be paid to the Depositary, with
respect to that portion of such permanent Global Security held for its account
by Cede & Co. for the purpose of permitting such party to credit the interest
received by it in respect of such permanent Global Security to the accounts of
the beneficial owners hereof.

 

Section 5.02. SEC and Other Reports.

 

(a) The Company shall file all reports and other information and documents which
it is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act, and within 15 days after it files them with the SEC, the Company
shall file copies of all such reports, information and other documents with the
Trustee; provided that any such reports, information and documents filed with
the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval system
shall be deemed to be filed with the Trustee.

 

(b) Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates). The Trustee may assume
that any reports required to be filed under subsection (a) above have been filed
with the SEC and shall have no obligation to verify any such filing.

 

Section 5.03. Compliance Certificates.

 

The Company shall deliver to the Trustee, within one hundred twenty (120) days
after the end of each fiscal year of the Company (beginning with the fiscal year
ending September 30, 2006), an Officers’ Certificate as to the signer’s
knowledge of the Company’s compliance with all conditions and covenants on its
part contained in this Indenture and stating whether or not the signer knows of
any Default or Event of Default. If such signer knows of such a Default or Event
of Default, the Officers’ Certificate shall describe the Default or Event of
Default and the efforts to remedy the same. For the purposes of this
Section 5.03, compliance shall be determined without regard to any grace period
or requirement of notice provided pursuant to the terms of this Indenture.

 

40



--------------------------------------------------------------------------------

Section 5.04. Further Instruments and Acts.

 

Upon request of the Trustee, the Company and the Guarantors will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purposes of this
Indenture.

 

Section 5.05. Maintenance Of Corporate Existence.

 

Subject to Articles 6 and 12 herein, the Company and each Guarantor will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence.

 

Section 5.06. Rule 144A Information Requirement.

 

Within the period prior to the expiration of the holding period applicable to
sales of the Securities, including any securities in to which Securities are
converted or exchanged, under Rule 144(k) under the Securities Act (or any
successor provision), the Company covenants and agrees that it shall, during any
period in which it is not subject to Section 13 or 15(d) under the Exchange Act,
upon the request of any Holder or beneficial holder of the Securities make
available to such Holder or beneficial holder of Securities or any Common Stock
issued upon conversion thereof which continue to be Restricted Securities in
connection with any sale thereof and any prospective purchaser of Securities or
such Common Stock designated by such Holder or beneficial holder, the
information required pursuant to Rule 144A(d)(4) under the Securities Act and it
will take such further action as any Holder or beneficial holder of such
Securities or such Common Stock may reasonably request, all to the extent
required from time to time to enable such Holder or beneficial holder to sell
its Securities or Common Stock without registration under the Securities Act
within the limitation of the exemption provided by Rule 144A, as such Rule may
be amended from time to time. Upon the request of any Holder or any beneficial
holder of the Securities or such Common Stock, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirement.

 

Section 5.07. Stay, Extension And Usury Laws.

 

The Company and the Guarantors covenant (to the extent that they may lawfully do
so) that they shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company or a
Guarantor from paying all or any portion of the principal of or accrued but
unpaid interest or Additional Interest, if any, on the Securities as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and the
Company and the Guarantors (to the extent they may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenant that they
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

Section 5.08. Payment Of Additional Interest.

 

If Additional Interest is payable by the Company pursuant to the Registration
Rights Agreement, the Company shall deliver to the Trustee an Officers’
Certificate to that effect within 30 days of such obligation arising stating
(i) the amount of such Additional Interest that is payable, (ii) the reason why
such Additional Interest is payable and (iii) the date on which such Additional
Interest is payable. Unless and until a Trust Officer of the Trustee receives
such a certificate, the Trustee may assume without inquiry that no such
Additional Interest is payable. If the Company has paid Additional Interest
directly to the Persons entitled to such Additional Interest, the Company shall
deliver to the Trustee a certificate within 30 days of such payment setting
forth the particulars of such payment.

 

41



--------------------------------------------------------------------------------

Section 5.09. Maintenance of Office or Agency.

 

The Company will maintain an office or agency of the Trustee, Registrar and
Paying Agent where Securities may be presented or surrendered for payment, where
Securities may be surrendered for registration of transfer or purchase and where
notices and demands to or upon the company in respect of the Securities and this
Indenture may be served. The Corporate Trust Office shall initially be one such
office or agency for all of the aforesaid purposes. Another such office or
agency shall be the one referred to in Section 5.01(b). The Company shall give
prompt written notice to the Trustee of the location, and of any change in the
location, of any such office or agency (other than a change in the location of
the office of the Trustee). If at any time the Company shall fail to maintain
any such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the address of the Trustee set forth in Section 13.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency.

 

Section 5.10. No Layering of Indebtedness.

 

The Company will not incur, create, issue, assume, guarantee or otherwise become
liable for any Indebtedness that is contractually subordinate or junior in right
of payment to any Senior Debt of the Company and senior in right of payment to
the Securities. No Guarantor will incur, create, issue, assume, guarantee or
otherwise become liable for any Indebtedness that is contractually subordinate
or junior in right of payment to any Senior Debt of such Guarantor and senior in
right of payment to such Guarantor’s Guarantee. No such Indebtedness will be
considered to be senior by virtue of being secured on a first or junior priority
basis.

 

Section 5.11. Note Guarantees.

 

Subject to Section 12.05 hereof, each Domestic Subsidiary of the Company shall
jointly and severally guarantee the Company’s obligations under the Securities
on a senior subordinated basis. If the Company or any of its Domestic
Subsidiaries acquires or creates another Domestic Subsidiary after the date of
this Indenture, then the Company will (1) cause that newly acquired or created
Domestic Subsidiary to execute a Note Guarantee pursuant to a supplemental
indenture in the form of Exhibit B within 10 Business Days of the date on which
it was acquired or created and (2) deliver an Opinion of Counsel to the Trustee
within 10 Business Days of the date on which the Domestic Subsidiary was
acquired or created to the effect that such supplemental indenture has been duly
authorized, executed and delivered by that Domestic Subsidiary and constitutes a
valid and binding agreement of that Domestic Subsidiary, enforceable in
accordance with its terms. The form of such Note Guarantee is attached as
Exhibit C hereto. The Note Guarantee of such Domestic Subsidiary may be released
as otherwise provided in this Indenture.

 

42



--------------------------------------------------------------------------------

ARTICLE 6

 

CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE

 

Section 6.01. Company May Consolidate, Etc., Only On Certain Terms.

 

(a) The Company may not, without the consent of the Holders, consolidate with,
merge into or transfer or lease all or substantially all of the property and
assets of the Company and its Subsidiaries, taken as a whole, to another Person
unless:

 

(1) either (A) the Company shall be the resulting or surviving corporation or
(B) the Person (if other than the Company) formed by such consolidation or into
which the Company is merged, or the Person which acquires by transfer or lease
all or substantially all of the properties and assets of the Company, shall
(i) be a corporation incorporated and existing under the laws of the United
States of America or any State thereof or the District of Columbia and
(ii) expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form satisfactory to the Trustee, the obligations
of the Company under the Securities and this Indenture and the performance or
observance of every covenant and provision of this Indenture and the Securities
required on the part of the Company to be performed or observed and the
conversion rights shall be provided for in accordance with Article 4, by
supplemental indenture satisfactory in form to the Trustee, executed and
delivered to the Trustee, by the Person (if other than the Company) formed by
such consolidation or into which the Company shall have been merged or by the
Person which shall have acquired the Company’s assets;

 

(2) after giving effect to such transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have occurred and be continuing; and

 

(3) if the Company will not be the resulting or surviving corporation, the
Company shall have, at or prior to the effective date of such consolidation,
merger or transfer, delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger or transfer
complies with this Article and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture complies with this
Article, and that all conditions precedent herein provided for relating to such
transaction have been complied with.

 

(b) For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more Subsidiaries of the
Company (other than to the Company or another Subsidiary of the Company), which,
if such assets were owned by the Company, would constitute all or substantially
all of the properties and assets of the Company and its Subsidiaries, taken as a
whole, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Company.

 

Section 6.02. Successor Substituted.

 

Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer or lease of all or substantially all of
the properties and assets of the Company and its Subsidiaries, taken as a whole,
in accordance with Section 6.01, the successor Person formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein,
and thereafter, except in the case of a lease, and except for obligations the
predecessor Person may have under a supplemental indenture, the predecessor
Person shall be relieved of all obligations and covenants under this Indenture
and the Securities.

 

43



--------------------------------------------------------------------------------

ARTICLE 7

 

DEFAULT AND REMEDIES

 

Section 7.01. Events Of Default.

 

(a) An “Event of Default” shall occur if:

 

(1) the Company shall fail to pay when due the Principal or any Fundamental
Change Repurchase Price of any Security, including any Additional Change of
Control Shares, when the same becomes due and payable whether at the Final
Maturity Date, upon repurchase, acceleration or otherwise, and whether or not
prohibited by Article 11 of the Indenture; or

 

(2) the Company shall fail to pay an installment of cash interest or Additional
Interest, if any, on any of the Securities, which failure continues for 30 days
after the date when due, and whether or not prohibited by Article 11 of the
Indenture; or

 

(3) the Company shall fail to deliver when due all cash and shares of Common
Stock deliverable upon conversion of the Securities, which failure continues for
15 days; or

 

(4) the Company or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in the Securities or this Indenture for a
period of 60 days after receipt by the Company of a Notice of Default specifying
such failure; or

 

(5) there is a default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of the Guarantors (or the
payment of which is guaranteed by the Company or any of its subsidiaries)
whether such Indebtedness or guarantee now exists, or is created after the date
of this Indenture, if that default:

 

(A) is caused by a failure to pay at final Stated Maturity principal of, or
interest or premium, if any, on such Indebtedness prior to the expiration of the
grace period provided in such Indebtedness on the date of such default (a
“Payment Default”); or

 

(B) results in the acceleration of such Indebtedness prior to its final Stated
Maturity,

 

and in each case the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$10.0 million or more; or

 

(6) except as permitted herein, any Note Guarantee of a Guarantor that is a
Significant Subsidiary shall be held in any judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect or any such Guarantor that is a Significant Subsidiary, or any Person
acting on behalf of any such Guarantor, shall deny or disaffirm its obligations
under its Note Guarantee; or

 

44



--------------------------------------------------------------------------------

(7) the Company or any Guarantor that is a Significant Subsidiary, pursuant to
or within the meaning of any Bankruptcy Law:

 

(A) commences as a debtor a voluntary case or proceeding; or

 

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it; or

 

(C) consents to the appointment of a Receiver of it or for all or substantially
all of its property; or

 

(D) makes a general assignment for the benefit of its creditors; or

 

(E) files a petition in bankruptcy or answer or consent seeking reorganization
or relief; or

 

(F) consents to the filing of such a petition or the appointment of or taking
possession by a Receiver; or

 

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A) grants relief against the Company or any Guarantor that is a Significant
Subsidiary in an involuntary case or proceeding or adjudicates the Company or
any Guarantor that is a Significant Subsidiary insolvent or bankrupt; or

 

(B) appoints a Receiver of the Company or any Guarantor that is a Significant
Subsidiary or for all or substantially all of the property of the Company or any
Guarantor that is a Significant Subsidiary; or

 

(C) orders the winding up or liquidation of the Company or any Guarantor that is
a Significant Subsidiary;

 

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

 

(b) Notwithstanding Section 7.01(a) no Event of Default under clause (4) of
Section 7.01(a) shall occur until the Trustee notifies the Company in writing,
or the Holders of at least 25% in aggregate principal amount of the Securities
then outstanding notify the Company and the Trustee in writing, of the Default
(a “Notice of Default”), and the Company does not cure the Default within the
time specified in clause (4) of Section 7.01(a), after receipt of such notice. A
notice given pursuant to this Section 7.01 shall be given by registered or
certified mail, must specify the Default, demand that it be remedied and state
that the notice is a Notice of Default. When any Default under this Section 7.01
is cured, it ceases.

 

(c) The Company will deliver to the Trustee, within 10 Business Days after
becoming aware of the occurrence of a Default or Event of Default, written
notice thereof.

 

45



--------------------------------------------------------------------------------

Section 7.02. Acceleration.

 

If an Event of Default (other than an Event of Default specified in clause
(7) or (8) of Section 7.01(a)) occurs and is continuing with respect to the
Company or any Guarantor, the Trustee may, by notice to the Company, or the
Holders of at least 25% in aggregate principal amount of the Securities then
outstanding may, by notice to the Company and the Trustee, declare the principal
amount and accrued and unpaid interest, if any, and accrued and unpaid
Additional Interest, if any, through the date of declaration on all the
Securities to be immediately due and payable. Upon such a declaration, such
principal amount and such accrued and unpaid interest, if any, and such accrued
and unpaid Additional Interest, if any, shall be due and payable immediately. If
an Event of Default specified in Section 7.01(a)(7) or (8) occurs in respect of
the Company or any Guarantor which is a Significant Subsidiary and is
continuing, the principal amount and accrued but unpaid interest, if any, and
accrued and unpaid Additional Interest, if any, on all the Securities shall
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Holders of Securities. The Holders of a
majority in aggregate principal amount of the Securities then outstanding by
notice to the Trustee may rescind an acceleration and its consequences if
(a) all existing Events of Default, other than the nonpayment of the principal
of the Securities which have become due solely by such declaration of
acceleration, have been cured or waived; (b) to the extent the payment of such
interest is lawful, interest (calculated at the rate per annum borne by the
Securities) on overdue installments of interest and overdue principal, which has
become due otherwise than by such declaration of acceleration, has been paid;
and (c) the rescission would not conflict with any judgment or decree of a court
of competent jurisdiction. No such rescission shall affect any subsequent
Default or impair any right consequent thereto.

 

Section 7.03. Other Remedies.

 

(a) If an Event of Default occurs and is continuing, the Trustee may, but shall
not be obligated to, pursue any available remedy by proceeding at law or in
equity to collect payment of the principal amount and accrued and unpaid
interest, if any, and accrued and unpaid Additional Interest, if any, on the
Securities or to enforce the performance of any provision of the Securities or
this Indenture.

 

(b) The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative to the extent permitted by
applicable law.

 

Section 7.04. Waiver Of Defaults And Events Of Default.

 

Subject to Sections 7.07 and 10.02, the Holders of a majority in aggregate
principal amount of the Securities then outstanding by notice to the Trustee may
waive an existing Default or Event of Default and its consequences, except an
uncured Default or Event of Default in the payment of the principal of, premium,
if any, or any accrued but unpaid interest on any Security, an uncured failure
by the Company to convert any Securities into Common Stock or any Default or
Event of Default in respect of any provision of this Indenture or the Securities
which, under Section 10.02, cannot be modified or amended without the consent of
the Holder of each Security affected. When a Default or Event of Default is
waived, it is cured and ceases.

 

Section 7.05. Control By Majority.

 

The Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or

 

46



--------------------------------------------------------------------------------

exercising any trust or power conferred on it. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture, that the
Trustee determines may be unduly prejudicial to the rights of another Holder or
the Trustee, or that may involve the Trustee in personal liability unless the
Trustee is offered indemnity satisfactory to it; provided, however, that the
Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

 

Section 7.06. Limitations On Suits.

 

(a) A Holder may not pursue any remedy with respect to this Indenture or the
Securities (except actions for payment of overdue principal, premium, if any, or
interest or for the conversion of the Securities pursuant to Article 4) unless:

 

(1) the Holder gives to the Trustee written notice of a continuing Event of
Default;

 

(2) the Holders of at least 25% in aggregate principal amount of the then
outstanding Securities make a written request to the Trustee to pursue the
remedy;

 

(3) such Holder or Holders offer to the Trustee reasonable indemnity against any
loss, liability or expense;

 

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of indemnity; and

 

(5) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Securities then outstanding.

 

(b) No Holder of a Security shall have any right under any provision of this
Indenture or the Securities to affect, disturb, or prejudice the rights of
another Holder of a Security or to obtain a preference or priority over another
Holder of a Security.

 

Section 7.07. Rights Of Holders To Receive Payment And To Convert.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Security to receive payment of the principal amount, Fundamental Change
Repurchase Price, or Additional Change of Control Shares and interest, if any,
or Additional Interest, if any, in respect of the Securities held by such
Holder, on or after the respective due dates expressed in the Securities and
this Indenture, (whether upon repurchase or otherwise), and to convert such
Security in accordance with Article 4, and to bring suit for the enforcement of
any such payment on or after such respective due dates or for the right to
convert in accordance with Article 4, is absolute and unconditional and shall
not be impaired or affected without the consent of the Holder.

 

Section 7.08. Collection Suit By Trustee.

 

If an Event of Default described in clause (1) or (2) of Section 7.01(a) occurs
and is continuing, the Trustee may recover judgment in its own name and as
trustee of an express trust against the Company or another obligor on the
Securities for the whole amount owing with respect to the Securities and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

47



--------------------------------------------------------------------------------

Section 7.09. Trustee May File Proofs Of Claim.

 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor on the Securities),
its creditors or its property and shall be entitled and empowered to collect and
receive any money or other property payable or deliverable on any such claims
and to distribute the same, and any Receiver in any such judicial proceeding is
hereby authorized by each Holder to make such payments to the Trustee and, in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 8.07, and to
the extent that such payment of the reasonable compensation, expenses,
disbursements and advances in any such proceedings shall be denied for any
reason, payment of the same shall be secured by a lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other property
which the Holders may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to, or, on behalf of any Holder, to authorize, accept or adopt any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

Section 7.10. Priorities.

 

(a) If the Trustee collects any money pursuant to this Article 7, it shall pay
out the money in the following order:

 

(1) First, to the Trustee for amounts due under Section 8.07;

 

(2) Second, to Holders for amounts due and unpaid on the Securities for the
principal amount, interest, and Additional Interest, if any, ratably, without
preference or priority of any kind, according to such respective amounts due and
payable on the Holders’ Securities; and

 

(3) Third, the balance, if any, to the Company.

 

(b) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 7.10.

 

Section 7.11. Undertaking For Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 7.11 does not apply to a suit made by the Trustee, a suit by a Holder
pursuant to Section 7.07, or a suit by Holders of more than 10% in aggregate
principal amount of the Securities then outstanding.

 

48



--------------------------------------------------------------------------------

ARTICLE 8

 

TRUSTEE

 

Section 8.01. Obligations Of Trustee.

 

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

 

(b) Except during the continuance of an Event of Default:

 

(1) the Trustee need perform only those duties as are specifically set forth in
this Indenture and no others; and

 

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
in all material respects or appearing on their face to conform to the
requirements of this Indenture. The Trustee, however, shall examine any
certificates and opinions which by any provision hereof are specifically
required to be delivered to the Trustee to determine whether or not they conform
in all material respects to the requirements of this Indenture, but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein.

 

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(1) this paragraph does not limit the effect of Section 8.01(b);

 

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

 

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 7.05.

 

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers
unless the Trustee shall have received adequate indemnity in its opinion against
potential costs and liabilities incurred by it relating thereto.

 

(e) Every provision of this Indenture that in any way relates to the Trustee is
subject to subsections (a), (b), (c) and (d) of this Section 8.01.

 

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

49



--------------------------------------------------------------------------------

Section 8.02. Rights Of Trustee.

 

(a) Subject to Section 8.01:

 

(1) The Trustee may rely conclusively on any document believed by it to be
genuine and to have been signed or presented by the proper person. The Trustee
need not investigate any fact or matter stated in the document.

 

(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, which shall conform to Section 13.04(b).
The Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on such Officers’ Certificate or Opinion.

 

(3) The Trustee may act through its agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

 

(4) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers.

 

(5) The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection in respect of any such action taken, omitted or
suffered by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(6) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction.

 

(7) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

 

(8) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a Default is received
by the Trustee at the Corporate Trust Office, and such notice references the
Securities and this Indenture.

 

(9) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, including, without limitation as Paying Agent, Registrar and
Conversion Agent, and to each agent, custodian and other Person employed to act
hereunder.

 

50



--------------------------------------------------------------------------------

Section 8.03. Individual Rights Of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or an Affiliate of
the Company with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. However, the Trustee is subject to Sections
8.10 and 8.11.

 

Section 8.04. Trustee’s Disclaimer.

 

The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities. It shall not be accountable for the Company’s use
of the proceeds from the Securities and it shall not be responsible for any
statement in the Securities other than its certificate of authentication.

 

Section 8.05. Notice Of Default Or Events Of Default.

 

If a Default or an Event of Default occurs and is continuing and if it is
actually known to the Trustee, the Trustee shall mail to each Holder of a
Security notice of all uncured Defaults or Events of Default known to it within
90 days after it occurs or, if later, within 15 days after it becomes known to
the Trustee. However, the Trustee may withhold the notice for a period of 30
days so long as the Trustee in good faith determines that withholding notice is
in the interests of Holders of Securities, except in the case of a Default or an
Event of Default in payment of the principal of, or premium, if any, or interest
on any Security when due or in the payment of any purchase obligation, or the
Company’s failure to convert Securities when obligated to convert them.

 

Section 8.06. Reports By Trustee To Holders.

 

(a) If a report is required by TIA Section 313, within 60 days after each
September 30, beginning with the September 30 following the date of this
Indenture, the Trustee shall mail to each Holder of Securities a brief report
dated as of such February 15 that complies with TIA Section 313(a). If required
by TIA Section 313, the Trustee also shall comply with TIA Sections 313(b)(2)
and (c).

 

(b) A copy of each report at the time of its mailing to Holders of Securities
shall be mailed to the Company and, to the extent required by the TIA, filed by
the Company with the SEC, and each stock exchange, if any, on which the
Securities are listed. The Company shall notify the Trustee whenever the
Securities become listed on any stock exchange or listed or admitted to trading
on any quotation system and any changes in the stock exchanges or quotation
systems on which the Securities are listed or admitted to trading and of any
delisting thereof.

 

Section 8.07. Compensation And Indemnity.

 

(a) The Company shall pay to the Trustee from time to time such compensation (as
agreed to from time to time by the Company and the Trustee in writing) for its
services (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust). The Company shall
reimburse the Trustee upon request for all reasonable disbursements, expenses
and advances incurred or made by it. Such expenses may include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.

 

(b) The Company shall indemnify the Trustee or any predecessor Trustee (which
for purposes of this Section 8.07 shall include its officers, directors,
employees and agents) for, and hold it harmless against, any and all loss,
liability or expense including taxes (other than taxes based upon, measured by
or determined by the income of the Trustee), incurred by it in connection with
the

 

51



--------------------------------------------------------------------------------

acceptance or administration of its duties under this Indenture or any action or
failure to act as authorized or within the discretion or rights or powers
conferred upon the Trustee hereunder including the reasonable costs and expenses
of the Trustee and its counsel in defending (including reasonable legal fees and
expenses) itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties hereunder. The Trustee shall
notify the Company promptly of any claim asserted against the Trustee for which
it may seek indemnity. The Company need not pay for any settlement effected
without its prior written consent, which shall not be unreasonably withheld.

 

(c) The Company need not reimburse the Trustee for any expense or indemnify it
against any loss or liability incurred by it resulting from its gross
negligence, willful misconduct or bad faith as determined by a final judgment by
a court of competent jurisdiction..

 

(d) To secure the Company’s payment obligations in this Section 8.07, the
Trustee shall have a senior claim to which the Securities are hereby made
subordinate on all money or property held or collected by the Trustee. The
obligations of the Company under this Section 8.07 shall survive the
satisfaction and discharge of this Indenture or the resignation or removal of
the Trustee.

 

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (7) or (8) of Section 7.01(a) occurs, the expenses
and the compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law. The provisions of this Section shall
survive the termination of this Indenture.

 

Section 8.08. Replacement Of Trustee.

 

(a) The Trustee may resign by so notifying the Company. The Holders of a
majority in aggregate principal amount of the Securities then outstanding may
remove the Trustee by so notifying the Trustee and the Company and may, with the
Company’s written consent, appoint a successor Trustee. The Company may remove
the Trustee at any time, so long as no Default or Event of Default has occurred
and is continuing, and appoint a Successor Trustee in accordance with this
Section 8.08.

 

(b) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
The resignation or removal of a Trustee shall not be effective until a successor
Trustee shall have delivered the written acceptance of its appointment as
described below.

 

(c) If a successor Trustee does not take office within 45 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company or the
Holders of 10% in principal amount of the Securities then outstanding may
petition any court of competent jurisdiction for the appointment of a successor
Trustee at the expense of the Company.

 

(d) If the Trustee fails to comply with Section 8.10, any Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

(e) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Company. Immediately after that, the retiring
Trustee shall transfer all property held by it as Trustee to the successor
Trustee and be released from its obligations (exclusive of any liabilities that
the retiring Trustee may have incurred while acting as Trustee) hereunder, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. A successor Trustee shall mail notice of its succession to
each Holder.

 

52



--------------------------------------------------------------------------------

(f) A retiring Trustee shall not be liable for the acts or omissions of any
successor Trustee after its succession.

 

(g) Notwithstanding replacement of the Trustee pursuant to this Section 8.08,
the Company’s obligations under Section 8.07 shall continue for the benefit of
the retiring Trustee.

 

Section 8.09. Successor Trustee By Merger, Etc.

 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the administration
of this Indenture) to, another corporation, the resulting, surviving or
transferee corporation, without any further act, shall be the successor Trustee;
provided such transferee corporation shall qualify and be eligible under
Section 8.10. Such successor Trustee shall promptly mail notice of its
succession to the Company and each Holder.

 

Section 8.10. Eligibility; Disqualification.

 

The Trustee shall always satisfy the requirements of paragraphs (1), (2) and
(5) of TIA Section 310(a). The Trustee (or its parent holding company) shall
have a combined capital and surplus of at least $50,000,000 as set forth in its
most recent published annual report of condition. If at any time the Trustee
shall cease to satisfy any such requirements, it shall resign immediately in the
manner and with the effect specified in this Article 8. The Trustee shall be
subject to the provisions of TIA Section 310(b). Nothing herein shall prevent
the Trustee from filing with the SEC the application referred to in the
penultimate paragraph of TIA Section 310(b).

 

Section 8.11. Preferential Collection Of Claims Against Company.

 

The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

 

ARTICLE 9

 

SATISFACTION AND DISCHARGE OF INDENTURE

 

Section 9.01. Satisfaction And Discharge Of Indenture.

 

(a) This Indenture shall cease to be of further force and effect (except as to
any surviving rights of conversion, registration of transfer or exchange of
Securities herein expressly provided for and except as further provided below),
and the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when either:

 

(A) all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.07 and (ii) Securities for whose
payment money has theretofore been deposited in trust and thereafter repaid to
the Company as provided in Section 9.03) have been delivered to the Trustee for
cancellation; or

 

(B) all such Securities not theretofore delivered to the Trustee for
cancellation,

 

(i) have become due and payable, or

 

53



--------------------------------------------------------------------------------

(ii) will become due and payable at the Final Maturity Date within one year;

 

provided in the case of clause (B), that

 

(1) the Company has deposited (or caused a Guarantor to deposit) with the
Trustee, a Paying Agent or a Conversion Agent, if applicable (other than the
Company or any of its Affiliates) as trust funds in trust for the benefit of the
Holders for the purpose of and in an amount sufficient to pay and discharge the
entire Indebtedness on such Securities, not theretofore delivered to the Trustee
for cancellation, for principal and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Final Maturity
Date or a Fundamental Change Repurchase Date, as the case may be;

 

(2) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and

 

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein relating
to the satisfaction and discharge of this Indenture have been complied with.

 

(b) Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company with respect to the conversion privilege and the
Conversion Rate of the Securities pursuant to Article 4, the obligations of the
Company to the Trustee under Section 8.07 and, if money shall have been
deposited with the Trustee pursuant to clause (2) of Section 9.01(a), the
provisions of Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.12 and 5.01, Article 4,
and this Article 9, shall survive until the Securities have been paid in full.

 

Section 9.02. Application Of Trust Money.

 

Subject to the provisions of Section 9.03, the Trustee or a Paying Agent shall
hold in trust, for the benefit of the Holders, all money deposited with it
pursuant to Section 9.01 and shall apply the deposited money in accordance with
this Indenture and the Securities to the payment of the principal of and
interest on the Securities.

 

Section 9.03. Repayment To Company.

 

(a) The Trustee and each Paying Agent shall promptly pay to the Company upon
request any excess money (1) deposited with them pursuant to Section 9.01 and
(2) held by them at any time.

 

(b) The Trustee and each Paying Agent shall, subject to applicable abandonment
property laws, pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years after a
right to such money has matured; provided, however, that the Trustee or such
Paying Agent, before being required to make any such payment, may at the expense
of the Company cause to be mailed to each Holder entitled to such money notice
that such money remains unclaimed and that after a date specified therein, which
shall be at least 30 days from the date of such mailing, any unclaimed balance
of such money then remaining will be repaid to the Company. After payment to the
Company, Holders entitled to money must look to the Company for payment as
general creditors unless an applicable abandoned property law designates another
person.

 

54



--------------------------------------------------------------------------------

Section 9.04. Reinstatement.

 

If the Trustee or any Paying Agent is unable to apply any money in accordance
with Section 9.02 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s obligations under
this Indenture and the Securities shall be revived and reinstated as though no
deposit had occurred pursuant to Section 9.01 until such time as the Trustee or
such Paying Agent is permitted to apply all such money in accordance with
Section 9.02; provided, however, that if the Company has made any payment of the
principal of or interest on any Securities because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Securities to receive any such payment from the money held by the Trustee
or such Paying Agent.

 

ARTICLE 10

 

AMENDMENTS; SUPPLEMENTS AND WAIVERS

 

Section 10.01. Without Consent Of Holders.

 

(a) The Company, the Guarantors and the Trustee may amend or supplement this
Indenture or the Securities or the Note Guarantees without notice to or consent
of any Holder of a Security for the purpose of:

 

(1) evidencing a successor to the Company or any Guarantor and the assumption by
that successor of the Company’s or such Guarantor’s obligations under this
Indenture, the Securities and the Note Guarantees;

 

(2) adding to the Company’s or any Guarantor’s covenants for the benefit of the
Holders or surrendering any right or power conferred upon the Company or any
Guarantor;

 

(3) securing the Company’s and any Guarantor’s obligations in respect of the
Securities;

 

(4) adding a guarantor of the Securities;

 

(5) evidencing and providing for the acceptance of the appointment of a
successor trustee in accordance with Article 8;

 

(6) complying with the requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA, as contemplated by this
Indenture or otherwise;

 

(7) providing for conversion rights of Holders if any reclassification or change
of Common Stock or any consolidation, merger or sale of all or substantially all
of the Company’s property and assets occurs or otherwise complying with the
provisions of this Indenture in the event of a merger, consolidation or transfer
of assets (including the provisions of Section 4.11 and Article 6);

 

(8) increasing the Conversion Rate, provided that the increase will not
adversely affect the interests of Holders;

 

55



--------------------------------------------------------------------------------

(9) curing any ambiguity or inconsistency in this Indenture or correcting or
supplementing any defective provision contained in this Indenture;

 

(10) allowing any Guarantor to execute a supplemental indenture and/or Note
Guarantee with respect to the Securities; or

 

(11) making any change that will not adversely affect the interests of the
Holders in any material respect.

 

Section 10.02. With Consent Of Holders.

 

(a) The Company, the Guarantors and the Trustee may amend or supplement this
Indenture, the Securities and/or the Note Guarantees with the written consent of
the Holders of at least a majority in aggregate principal amount of the
Securities then outstanding or by the adoption of a resolution at a meeting of
Holders by at least a majority in aggregate principal amount of the Securities
represented at the meeting. However, subject to Section 10.04, without the
written consent of each Holder affected, an amendment, supplement or waiver may
not:

 

(1) alter the manner of calculation or rate of accrual of interest on any
Security or change the time of payment of any installment of interest on, or any
Additional Interest with respect to, any Security;

 

(2) make any of the Securities payable in money or securities other than that
stated in the Securities;

 

(3) change the stated maturity of any Security;

 

(4) reduce the principal amount or Fundamental Change Repurchase Price
(including any Additional Change of Control Shares) payable with respect to any
of the Securities, or any Additional Interest, or the amount payable upon
purchase pursuant to Article 3, with respect to any Security;

 

(5) make any change that adversely affects the rights of a Holder to convert any
of the Securities;

 

(6) make any change that adversely affects the rights of Holders to require the
Company to purchase Securities at the option of Holders in any material respect;

 

(7) impair the right to institute suit for the enforcement of any payment on or
with respect to any Security or with respect to the conversion of any Security;

 

(8) release any Guarantor from any of its obligations under its Note Guarantee
or the Indenture, except upon the consolidation of such Guarantor with, or the
merger of such Guarantor into, the Company or another Guarantor, or otherwise in
accordance with the terms of the Indenture;

 

(9) change the provisions in this Indenture that relate to modifying or amending
this Indenture or waiving any past Default.

 

56



--------------------------------------------------------------------------------

(b) Without limiting the provisions of Section 10.02(a) hereof, the Holders of a
majority in aggregate principal amount of the Securities then outstanding may,
on behalf of all the Holders of all Securities, (i) waive compliance by the
Company or any Guarantor with the restrictive provisions of this Indenture, and
(ii) waive any past Default of Event of Default under this Indenture and its
consequences, except an uncured failure to pay when due the principal amount,
accrued and unpaid interest, accrued and unpaid Additional Interest, or
Fundamental Change Repurchase Price, if any and as applicable, or to deliver
Common Stock as required, with respect to the Securities, or in respect of any
provision which under this Indenture cannot be modified or amended without the
consent of the Holder of each outstanding Security affected.

 

(c) The Holders of 75% in aggregate principal amount of the Securities then
outstanding is required for any amendment to, or waiver of, the provisions of
Article 11 that adversely affects the rights of Holders.

 

(d) After an amendment, supplement or waiver under this Section 10.02 becomes
effective, the Company shall promptly mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.

 

Section 10.03. Compliance With Trust Indenture Act.

 

Every amendment to or supplement of this Indenture or the Securities shall
comply with the TIA as in effect at the date of such amendment or supplement.

 

Section 10.04. Revocation And Effect Of Consents.

 

(a) Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder is a continuing consent by the Holder and every subsequent Holder of
a Security or portion of a Security that evidences the same debt as the
consenting Holder’s Security, even if notation of the consent is not made on any
Security. However, any such Holder or subsequent Holder may revoke the consent
as to its Security or portion of a Security if the Trustee receives the notice
of revocation before the date the amendment, supplement or waiver becomes
effective.

 

(b) After an amendment, supplement or waiver becomes effective, it shall bind
every Holder of a Security, unless it makes a change described in any of clauses
(1) through (9) of Section 10.02(a). In the case of an amendment, supplement, or
waiver that makes a change described in any of clauses (1) through (9) of
Section 10.02(a), the amendment, supplement or waiver shall bind each Holder of
a Security who has consented to it and every subsequent Holder of a Security or
portion of a Security that evidences the same debt as the consenting Holder’s
Security.

 

Section 10.05. Notation On Or Exchange Of Securities.

 

If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. The
Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms, and
each Guarantor shall execute a new Note Guarantee with respect to such new
Security.

 

57



--------------------------------------------------------------------------------

Section 10.06. Trustee To Sign Amendments, Etc.

 

The Trustee shall sign any amendment or supplemental indenture authorized
pursuant to this Article 10 if the amendment or supplemental indenture does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may, in its sole discretion, but need not sign it. In
signing or refusing to sign such amendment or supplemental indenture, the
Trustee shall be entitled to receive and, subject to Section 8.01, shall be
fully protected in relying upon, an Opinion of Counsel stating that such
amendment or supplemental indenture is authorized or permitted by this
Indenture. The Company may not sign an amendment or supplemental indenture until
the Board of Directors approves it. A Guarantor may not sign an amendment or
supplemental indenture until its board of directors or other equivalent body
approves it.

 

Section 10.07. Effect Of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article 10, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 

ARTICLE 11

 

SUBORDINATION

 

Section 11.01. Agreement to Subordinate.

 

The Company agrees, and each Holder by accepting a Security agrees, that the
Indebtedness evidenced by the Securities is subordinated in right of payment, to
the extent and in the manner provided in this Article 11, to the prior payment
in full of all Senior Debt (whether outstanding on the date hereof or hereafter
created, incurred, assumed or guaranteed), and that the subordination is for the
benefit of the holders of Senior Debt.

 

Section 11.02. Liquidation; Dissolution; Bankruptcy.

 

Upon any distribution to creditors of the Company in a liquidation or
dissolution of the Company or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property, in
an assignment for the benefit of creditors or any marshaling of the Company’s
assets and liabilities:

 

(1) holders of Senior Debt will be entitled to receive payment in full of all
Obligations due in respect of such Senior Debt (including interest after the
commencement of any bankruptcy proceeding at the rate specified in the
applicable Senior Debt) before the Holders of Securities will be entitled to
receive any payment with respect to the Securities (except that Holders of
Securities may receive and retain Permitted Junior Securities and payments made
from any trust created pursuant to Section 9.01 hereof); and

 

(2) until all Obligations with respect to Senior Debt (as provided in clause
(1) above) are paid in full, any distribution to which Holders would be entitled
but for this Article 11 will be made to holders of Senior Debt (except that
Holders of Securities may receive and retain Permitted Junior Securities and
payments made from any trust created pursuant to Section 9.01 hereof), as their
interests may appear.

 

58



--------------------------------------------------------------------------------

Section 11.03. Default on Designated Senior Debt.

 

(a) The Company and the Guarantors may not make any payment or distribution to
the Trustee or any Holder in respect of Obligations with respect to the
Securities and may not acquire from the Trustee or any Holder any Securities for
cash or property (other than Permitted Junior Securities and payments made from
any trust created pursuant to Section 9.01 hereof) if:

 

(1) any payment default on Designated Senior Debt occurs and is continuing
beyond any applicable grace period in the agreement, indenture or other document
governing such Designated Senior Debt; or

 

(2) any other default occurs and is continuing on any series of Designated
Senior Debt that permits holders of that series of Designated Senior Debt to
accelerate its maturity and the Trustee receives a notice of such default (a
“Payment Blockage Notice”) from the Company or the holders of any Designated
Senior Debt. If the Trustee receives any such Payment Blockage Notice, no
subsequent Payment Blockage Notice will be effective for purposes of this
Section 11.03 unless and until (A) at least 360 days have elapsed since the
delivery of the immediately prior Payment Blockage Notice and (B) all scheduled
payments of principal, premium and Additional Interest, if any, and interest on
the Securities that have come due have been paid in full in cash.

 

No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the Trustee may be, or may be made, the basis for
a subsequent Payment Blockage Notice unless such default shall have been cured
or waived for a period of not less than 180 days.

 

(b) The Company may and will resume payments on and distributions in respect of
the Securities and may acquire them upon the earlier of:

 

(1) in the case of a payment default on Designated Senior Debt, upon the date
upon which such default is cured or waived, or

 

(2) in the case of a nonpayment default on Designated Senior Debt, upon the
earlier of the date (A) on which such nonpayment default is cured or waived or
(B) 179 days after the date on which the applicable Payment Blockage Notice is
received, unless the maturity of any Designated Senior Debt has been
accelerated,

 

if this Article 11 otherwise permits the payment, distribution or acquisition at
the time of such payment or acquisition.

 

Section 11.04. Notice of Acceleration of Notes.

 

If payment of the Securities is accelerated because of an Event of Default, the
Company will promptly notify holders of Designated Senior Debt of the
acceleration.

 

Section 11.05. When Distribution Must Be Paid Over.

 

In the event that the Trustee or any Holder receives any payment of any
Obligations with respect to the Securities (other than Permitted Junior
Securities and payments made from any trust created pursuant to Section 9.01
hereof) at a time when the Trustee or such Holder, as applicable, has actual
knowledge that such payment is prohibited by Section 11.03 hereof, such payment
will be held by the Trustee or such Holder, in trust for the benefit of, and
will be paid forthwith over and delivered, upon

 

59



--------------------------------------------------------------------------------

written request, to, the holders of Senior Debt as their interests may appear
under the agreement, indenture or other document (if any) pursuant to which
Senior Debt may have been issued, as their respective interests may appear, for
application to the payment of all Obligations with respect to Senior Debt
remaining unpaid to the extent necessary to pay such Obligations in full in
accordance with their terms, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Debt.

 

With respect to the holders of Senior Debt, the Trustee undertakes to perform
only those obligations on the part of the Trustee as are specifically set forth
in this Article 11, and no implied covenants or obligations with respect to the
holders of Senior Debt will be read into this Indenture against the Trustee. The
Trustee will not be deemed to owe any fiduciary duty to the holders of Senior
Debt, and will not be liable to any such holders if the Trustee pays over or
distributes to or on behalf of Holders or the Company or any other Person money
or assets to which any holders of Senior Debt are then entitled by virtue of
this Article 11, except if such payment is made as a result of the willful
misconduct or gross negligence of the Trustee.

 

Section 11.06. Notice by Company.

 

The Company will promptly notify the Trustee and the Paying Agent of any facts
known to the Company that would cause a payment of any Obligations with respect
to the Securities to violate this Article 11, but failure to give such notice
will not affect the subordination of the Securities to the Senior Debt as
provided in this Article 11.

 

Section 11.07. Subrogation.

 

After all Senior Debt is paid in full and until the Securities are paid in full,
Holders of Securities will be subrogated (equally and ratably with all other
Indebtedness pari passu with the Securities) to the rights of holders of Senior
Debt to receive distributions applicable to Senior Debt to the extent that
distributions otherwise payable to the Holders of Securities have been applied
to the payment of Senior Debt. A distribution made under this Article 11 to
holders of Senior Debt that otherwise would have been made to Holders of
Securities is not, as between the Company and Holders, a payment by the Company
on the Securities.

 

Section 11.08. Relative Rights.

 

This Article 11 defines the relative rights of Holders of Securities and holders
of Senior Debt. Nothing in this Indenture will:

 

(1) impair, as between the Company and Holders of Securities, the obligation of
the Company, which is absolute and unconditional, to pay principal of, premium
and interest and Additional Interest, if any, on, the Securities in accordance
with their terms;

 

(2) affect the relative rights of Holders of Securities and creditors of the
Company other than their rights in relation to holders of Senior Debt; or

 

(3) prevent the Trustee or any Holder of Securities from exercising its
available remedies upon a Default or Event of Default, subject to the rights of
holders and owners of Senior Debt to receive distributions and payments
otherwise payable to Holders of Securities.

 

If the Company fails because of this Article 11 to pay principal of, premium or
interest or Additional Interest, if any, on, a Security on the due date, the
failure is still a Default or Event of Default.

 

60



--------------------------------------------------------------------------------

Section 11.09. Subordination May Not Be Impaired by Company.

 

No right of any holder of Senior Debt to enforce the subordination of the
Indebtedness evidenced by the Securities may be impaired by any act or failure
to act by the Company or any Holder or by the failure of the Company or any
Holder to comply with this Indenture.

 

Section 11.10. Distribution or Notice to Representative.

 

Whenever a distribution is to be made or a notice given to holders of Senior
Debt or Designated Senior Debt, the distribution may be made and the notice
given to their Representative.

 

Upon any payment or distribution of assets of the Company referred to in this
Article 11, the Trustee and the Holders of Securities will be entitled to rely
upon any order or decree made by any court of competent jurisdiction or upon any
certificate of such Representative or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Holders of
Securities for the purpose of ascertaining the Persons entitled to participate
in such distribution, the holders of the Senior Debt and other Indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
11.

 

Section 11.11. Rights of Trustee and Paying Agent.

 

Notwithstanding the provisions of this Article 11 or any other provision of this
Indenture, the Trustee will not be charged with knowledge of the existence of
any facts that would prohibit the making of any payment or distribution by the
Trustee, and the Trustee and the Paying Agent may continue to make payments on
the Securities, unless the Trustee has received at its Corporate Trust Office at
least five Business Days prior to the date of such payment written notice of
facts that would cause the payment of any Obligations with respect to the
Securities to violate this Article 11. Only the Company or a Representative may
give the notice. Nothing in this Article 11 will impair the claims of, or
payments to, the Trustee under or pursuant to Section 8.07 hereof.

 

The Trustee in its individual or any other capacity may hold Senior Debt with
the same rights it would have if it were not Trustee. Any Agent may do the same
with like rights.

 

Section 11.12. Authorization to Effect Subordination.

 

Each Holder of Securities, by the Holder’s acceptance thereof, authorizes and
directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Article 11, and appoints the Trustee to act as such Holder’s attorney-in-fact
for any and all such purposes. If the Trustee does not file a proper proof of
claim or proof of debt in the form required in any proceeding referred to in
Section 7.09 hereof at least 30 days before the expiration of the time to file
such claim, the Representatives are hereby authorized to file an appropriate
claim for and on behalf of the Holders of the Securities.

 

Section 11.13. Amendments.

 

The provisions of this Article 11 may not be amended or modified without the
written consent of the holders of all Designated Senior Debt. In addition, any
amendment to, or waiver of, the provisions of this Article 11 that adversely
affects the rights of the Holders of the Securities will require the consent of
the Holders of at least 75% in aggregate principal amount of Securities then
outstanding.

 

61



--------------------------------------------------------------------------------

Section 11.14. No Suspension of Remedies.

 

Nothing contained in this Article 11 shall limit the right of the Trustee or
Holders of Securities to take any action to accelerate the maturity of the
Securities pursuant to Article 7 or to pursue any rights or remedies hereunder
or under applicable law, subject to the rights, if any, under this Article 11 of
the holders, from time to time, of Senior Debt.

 

ARTICLE 12

 

NOTE GUARANTEES

 

Section 12.01. Guarantee.

 

(a) Subject to this Article 12, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Security authenticated
and delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the
Securities or the obligations of the Company hereunder or thereunder, that:

 

(1) the principal of, premium and Additional Interest, if any, and interest on
the Securities will be promptly paid in full when due, whether at maturity, by
acceleration or otherwise, and interest on the overdue principal of and interest
on the Securities, if any, if lawful, and all other obligations of the Company
to the Holders or the Trustee hereunder or thereunder will be promptly paid in
full or performed, all in accordance with the terms hereof and thereof; and

 

(2) in case of any extension of time of payment or renewal of any Securities or
any of such other obligations, that the same will be promptly paid in full when
due or performed in accordance with the terms of the extension or renewal,
whether at Stated Maturity, by acceleration or otherwise.

 

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Securities or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Securities with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Securities and this Indenture.

 

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, will be reinstated in full force and effect.

 

(d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations

 

62



--------------------------------------------------------------------------------

guaranteed hereby. Each Guarantor further agrees that, as between the
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(1) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article 7 hereof for the purposes of this Note Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (2) in the
event of any declaration of acceleration of such obligations as provided in
Article 7 hereof, such obligations (whether or not due and payable) will
forthwith become due and payable by the Guarantors for the purpose of this Note
Guarantee. The Guarantors will have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Note Guarantee.

 

Section 12.02. Subordination of Note Guarantee.

 

The Obligations of each Guarantor under its Note Guarantee pursuant to this
Article 12 will be junior and subordinated to the Senior Debt of such Guarantor
on the same basis as the Securities are junior and subordinated to Senior Debt
of the Company. For the purposes of the foregoing sentence, the Trustee and the
Holders will have the right to receive and/or retain payments by any of the
Guarantors only at such times as they may receive and/or retain payments in
respect of the Securities pursuant to this Indenture, including Article 11
hereof.

 

Section 12.03. Limitation on Guarantor Liability.

 

Each Guarantor, and by its acceptance of Securities, each Holder, hereby
confirms that it is the intention of all such parties that the Note Guarantee of
such Guarantor not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will be limited to the maximum amount that will, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 12, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.

 

Section 12.04. Execution and Delivery of Note Guarantee.

 

To evidence its Note Guarantee set forth in Section 12.01 hereof, each Guarantor
hereby agrees that a notation of such Note Guarantee substantially in the form
attached as Exhibit C hereto will be endorsed by an Officer of such Guarantor on
each Security authenticated and delivered by the Trustee and that this Indenture
will be executed on behalf of such Guarantor by one of its Officers.

 

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 12.01
hereof will remain in full force and effect notwithstanding any failure to
endorse on each Security a notation of such Note Guarantee.

 

If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee will be valid nevertheless.

 

The delivery of any Security by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

 

63



--------------------------------------------------------------------------------

In the event that the Company or any of its Subsidiaries creates or acquires any
Domestic Subsidiary after the date of this Indenture, if required by
Section 5.11 hereof, the Company will cause such Domestic Subsidiary to comply
with the provisions of Section 5.11 hereof and this Article 12, to the extent
applicable, except to the extent that such Note Guarantee may be released in
compliance with the terms of this Indenture.

 

Section 12.05. Exceptions.

 

A Guarantor shall be released of its obligations under its Note Guarantee if:

 

(1) such Guarantor does not guarantee any other Indebtedness of the Company or
any of its Domestic Subsidiaries and does not have any Indebtedness; or

 

(2) such Guarantor is consolidated with or merged into the Company or another
Guarantor.

 

After a Note Guarantee is released pursuant to clause (1) of this Section 12.06,
the Note Guarantee will be reinstated at such time as the Guarantor guarantees
any other Indebtedness of the Company or any of its Domestic Subsidiaries or
incurs any Indebtedness.

 

Notwithstanding the foregoing, the Note Guarantee of any Domestic Subsidiary
shall not be required and, if necessary, shall be released if such Domestic
Subsidiary is designated an “unrestricted subsidiary” under the terms of any of
the Company’s Indebtedness and such Domestic Subsidiary no longer guarantees any
Indebtedness of the Company. The Note Guarantee of such Domestic Subsidiary
shall be required or reinstated if such Domestic Subsidiary is no longer an
“unrestricted subsidiary” or guarantees any Indebtedness of the Company or any
of its Domestic Subsidiaries.

 

Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel (subject to customary qualifications and exclusions) to the
effect that a Guarantor shall be released in accordance with the provisions of
this Indenture, the Trustee will execute any documents reasonably required in
order to evidence the release of any Guarantor from its obligations under its
Note Guarantee.

 

ARTICLE 13

 

MISCELLANEOUS

 

Section 13.01. Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by any of Sections 310 to 317, inclusive, of the TIA through
operation of Section 318(c) thereof, such imposed duties shall control.

 

Section 13.02. Notices.

 

Any demand, authorization notice, request, consent or communication shall be
given in writing and delivered in person or mailed by first-class mail, postage
prepaid, addressed as follows or transmitted by facsimile transmission
(confirmed by delivery in person or mail by first-class mail, postage prepaid,
or by guaranteed overnight courier) to the following facsimile numbers:

 

If to the Company or any Guarantor, to:

 

The Pantry, Inc.

1801 Douglas Drive

Sanford, North Carolina 27330-1410

Attention: Chief Financial Officer

Facsimile No.: (919) 774-3329

 

64



--------------------------------------------------------------------------------

with a copy to:

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP

2500 Wachovia Capitol Center, Post Office Box 2611

Raleigh, North Carolina 27602-2611

Attention: Carl Patterson

Facsimile No: (919) 821-6800

 

if to the Trustee, to:

 

Wachovia Bank, National Association

401 South Tryon Street, 12th Floor

Charlotte, North Carolina 28288-1179

Attention: Corporate Trust Department

Facsimile No: (704) 383-7316

 

Such notices or communications shall be effective when received.

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder of a Security shall be mailed by
first-class mail or delivered by an overnight delivery service to it at its
address shown on the register kept by the Primary Registrar.

 

Failure to mail a notice or communication to a Holder of a Security or any
defect in it shall not affect its sufficiency with respect to other Holders of
Securities. If a notice or communication to a Holder of a Security is mailed in
the manner provided above, it is duly given, whether or not the addressee
receives it.

 

If the Company mails any notice to a Holder of a Security, it shall mail a copy
to the Trustee and each Registrar, Paying Agent and Conversion Agent.

 

Section 13.03. Communications By Holders With Other Holders.

 

Holders of Securities may communicate pursuant to TIA Section 312(b) with other
Holders of Securities with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and any other person shall
have the protection of TIA Section 312(c).

 

Section 13.04. Certificate And Opinion As To Conditions Precedent.

 

(a) Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee at the
request of the Trustee:

 

(1) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent (including any covenants, compliance with which constitutes
a condition precedent), if any, provided for in this Indenture relating to the
proposed action have been complied with; and

 

65



--------------------------------------------------------------------------------

(2) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent (including any covenants, compliance with which constitutes
a condition precedent) have been complied with.

 

(b) Each Officers’ Certificate and Opinion of Counsel with respect to compliance
with a condition or covenant provided for in this Indenture shall include:

 

(1) a statement that the person making such certificate or opinion has read such
covenant or condition;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of such person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with;

 

provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.

 

Section 13.05. Record Date For Vote Or Consent Of Holders of Securities.

 

The Company (or, in the event deposits have been made pursuant to Section 9.01,
the Trustee) may set a record date for purposes of determining the identity of
Holders entitled to vote or consent to any action by vote or consent authorized
or permitted under this Indenture, which record date shall not be more than 30
days prior to the date of the commencement of solicitation of such action.
Notwithstanding the provisions of Section 10.04, if a record date is fixed,
those persons who were Holders of Securities at the close of business on such
record date (or their duly designated proxies), and only those persons, shall be
entitled to take such action by vote or consent or to revoke any vote or consent
previously given, whether or not such persons continue to be Holders after such
record date.

 

Section 13.06. Rules By Trustee, Paying Agent, Registrar And Conversion Agent.

 

The Trustee may make reasonable rules (not inconsistent with the terms of this
Indenture) for action by or at a meeting of Holders. Any Registrar, Paying Agent
or Conversion Agent may make reasonable rules for its functions.

 

Section 13.07. Legal Holidays.

 

A “Legal Holiday” is a Saturday, Sunday or a day on which state or federally
chartered banking institutions in New York, New York are authorized or obligated
to close. If a payment date is a Legal Holiday, payment shall be made on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period. If a Regular Record Date is a Legal Holiday, the
record date shall not be affected.

 

66



--------------------------------------------------------------------------------

Section 13.08. Governing Law.

 

This Indenture, the Securities and the Note Guarantees shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

Section 13.09. No Adverse Interpretation Of Other Agreements.

 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or a Subsidiary of the Company. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

 

Section 13.10. No Recourse Against Others.

 

All liability described in paragraph 14 of the Securities of any director,
officer, employee or shareholder, as such, of the Company hereby is waived and
released by each of the Holders.

 

Section 13.11. Successors.

 

All agreements of the Company and the Guarantors in this Indenture, the
Securities and the Note Guarantees shall bind their respective successor. All
agreements of the Trustee in this Indenture shall bind its successor.

 

Section 13.12. Multiple Counterparts.

 

The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent the
same agreement.

 

Section 13.13. Separability.

 

If any provisions in this Indenture or in the Securities or Note Guarantees
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 13.14. Table Of Contents, Headings, Etc.

 

The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

 

THE PANTRY, INC. By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

Name:  

Daniel J. Kelly

Title:  

Chief Financial Officer, Vice President and Secretary

R. & H. MAXXON, INC. By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

Name:  

Daniel J. Kelly

Title:  

Executive Vice President and Assistant Secretary

KANGAROO, INC. By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

Name:  

Daniel J. Kelly

Title:  

Executive Vice President and Assistant Secretary

WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:  

/s/ Paul Anatrella

--------------------------------------------------------------------------------

Name:  

Paul Anatrella

Title:  

Vice President

 

68



--------------------------------------------------------------------------------

Exhibit A

 

[FORM OF FACE OF SECURITY]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE PANTRY, INC. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.1

 

THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER
OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.2

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH THE PANTRY, INC. OR ANY AFFILIATE OF THE
PANTRY, INC. WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH
SECURITY) ONLY (A) TO THE PANTRY, INC. OR ANY PARENT OR SUBSIDIARY THEREOF,
(B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
TO A PERSON IT REASONABLY BELIEVES IS A

 

--------------------------------------------------------------------------------

1 This paragraph should be included only if the Security is a Global Security.

2 These paragraphs to be included only if the Security is a Restricted Security.

 

A-1



--------------------------------------------------------------------------------

“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT WHICH IS
EFFECTIVE UNDER THE SECURITIES ACT AT THE TIME OF SUCH OFFER, TRANSFER OR SALE,
OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE PANTRY, INC.’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.2

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE
HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH
THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.2

 

A-2



--------------------------------------------------------------------------------

The Pantry, Inc.

 

3.00% Senior Subordinated Convertible Notes due 2012

 



No.     A1   CUSIP: [            ]

 

The Pantry, Inc., a Delaware corporation, promises to pay to Cede & Co. or
registered assigns the principal amount of One Hundred Fifty Million Dollars
($150,000,000.00) on November 15, 2012.

 

This Security shall bear interest as specified on the other side of this
Security. This Security is convertible as specified on the other side of this
Security.

 

Additional provisions of this Security are set forth on the other side of this
Security.

 

Dated: November 22, 2005

 

[SIGNATURE PAGE FOLLOWS]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

THE PANTRY, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Dated:

 

Trustee’s Certificate of Authentication:

 

This is one of the Securities referred to in the

within-mentioned Indenture.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

  as Trustee

 

By:  

 

--------------------------------------------------------------------------------

    Authorized Signatory

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF SECURITY]

 

The Pantry, Inc.

 

3.00% Senior Subordinated Convertible Notes due 2012

 

1. Interest

 

The Pantry, Inc., a Delaware corporation (the “Company”, which term shall
include any successor corporation under the Indenture hereinafter referred to),
promises to pay interest on the principal amount of this Security at the rate of
3.00% per annum. The Company shall pay interest semiannually on May 15 and
November 15 of each year (each an “Interest Payment Date”), commencing May 15,
2006. Each payment of interest will include interest accrued through the day
before the relevant Interest Payment Date (or purchase date, as the case may
be). Cash interest will be computed on the basis of a 360-day year comprised of
twelve 30-day months. Any reference herein to interest accrued or payable as of
any date shall include any Additional Interest accrued or payable on such date
as provided in the Registration Rights Agreement.

 

No sinking fund is provided for the Securities.

 

2. Method of Payment

 

The Company shall pay interest on this Security (except defaulted interest) to
the person who is the Holder of this Security at the close of business on May 1
or November 1, as the case may be (each, a “Regular Record Date”) next preceding
the related Interest Payment Date. The Holder must surrender this Security to a
Paying Agent to collect payment of principal. The Company will pay principal and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. The Company may pay principal
and interest in respect of any Certificated Security by check or wire payable in
such money; provided, however, that a Holder will be paid by wire transfer in
immediately available funds at the election of such Holder if such Holder has
provided wire transfer instructions to the Trustee at least 10 Business Days
prior to the Payment Date. The Company may mail an interest check to the
Holder’s registered address. Notwithstanding the foregoing, so long as this
Security is registered in the name of a Depositary or its nominee, all payments
hereon shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee.

 

Any wire transfer instructions received by the Trustee will remain in effect
until revoked by the Holder.

 

3. Paying Agent, Registrar and Conversion Agent

 

Initially, Wachovia Bank, National Association (the “Trustee”, which term shall
include any successor trustee under the Indenture hereinafter referred to) will
act as Paying Agent, Registrar and Conversion Agent. The Company may change any
Paying Agent, Registrar or Conversion Agent without notice to the Holder. The
Company or any of its Subsidiaries may, subject to certain limitations set forth
in the Indenture, act as Paying Agent or Registrar.

 

4. Indenture

 

This Security is one of a duly authorized issue of Securities of the Company
designated as its 3.00% Senior Subordinated Convertible Notes Due 2012 (the
“Securities”), issued under an Indenture dated as of November 22, 2005 (together
with any supplemental indentures thereto, the “Indenture”),

 

A-5



--------------------------------------------------------------------------------

among the Company, the Guarantors named therein and the Trustee. The terms of
this Security include those stated in the Indenture and those required by or
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended, as in effect on the date of the Indenture. This Security is subject to
all such terms, and the Holder of this Security is referred to the Indenture and
said Act for a statement of them.

 

The Securities are senior subordinated unsecured obligations of the Company
limited to $150,000,000 aggregate principal amount. The Indenture does not limit
other debt of the Company, secured or unsecured. The Securities are subordinated
to Senior Debt of the Company to the extent stated in Article 11 of the
Indenture.

 

5. Purchase of Securities at Option of Holder Upon a Fundamental Change

 

At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase for cash, subject to
certain exceptions described in the Indenture, all or any part specified by the
Holder (so long as the principal amount of such part is $1,000 or an integral
multiple of $1,000) of the Securities held by such Holder on a date specified by
the Company that is no more than 30 Business Days after the later of the
effective date of the Fundamental Change and the date that a Fundamental Change
Company Notice is delivered, at a purchase price equal to 100% of the principal
amount thereof together with accrued and unpaid interest, if any, and accrued
and unpaid Additional Interest, if any, to, but excluding, the Fundamental
Change Repurchase Date. The Holder shall have the right to withdraw any
Fundamental Change Repurchase Notice (in whole or in a portion thereof that is
$1,000 or an integral multiple of $1,000) at any time prior to the close of
business on the Business Day next preceding the Fundamental Change Repurchase
Date by delivering a written notice of withdrawal to the Paying Agent in
accordance with the terms of the Indenture.

 

Other than purchase right at the option of Holders upon the occurrence of a
Fundamental Change, the Securities are not subject to any redemption rights or
other repurchase rights at the option of the Company or the Holders.

 

6. Conversion

 

Subject to and upon compliance with the provisions of the Indenture and upon the
occurrence of the events specified in the Indenture, a Holder may surrender for
conversion any Security that is $1,000 principal amount or integral multiples
thereof. In lieu of receiving shares of the Company’s Common Stock, a Holder
will receive, for each $1,000 principal amount of Securities surrendered for
conversion:

 

  •   cash in an amount equal to the lesser of (1) $1,000 and (2) the Conversion
Value, as defined in the Indenture; and

 

  •   if the Conversion Value is greater than $1,000, a number of shares of the
Company’s Common Stock, equal to the sum of the Daily Share Amounts, as defined
in the Indenture, for each of the ten consecutive Trading Days in the Conversion
Reference Period, as defined in the Indenture, subject to the Company’s right to
deliver cash in lieu of all or a portion of such shares as described in the
Indenture.

 

7. Denominations, Transfer, Exchange

 

The Securities are in registered form, without coupons, in denominations of
$1,000 principal amount and integral multiples of $1,000 principal amount. A
Holder may register the transfer of or exchange Securities in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any taxes or
other governmental charges that may be imposed in relation thereto by law or
permitted by the Indenture.

 

A-6



--------------------------------------------------------------------------------

8. Persons Deemed Owners

 

The Holder of a Security may be treated as the owner of it for all purposes.

 

9. Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and any Paying Agent will pay the money back to the Company
at its written request, subject to applicable unclaimed property law and the
provisions of the Indenture. After that, Holders entitled to money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person.

 

10. Amendment, Supplement and Waiver

 

Subject to certain exceptions, the Indenture or the Securities may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Securities then outstanding, and an existing Default or
Event of Default and its consequence or compliance with any provision of the
Indenture or the Securities may be waived in a particular instance with the
consent of the Holders of a majority in aggregate principal amount of the
Securities then outstanding. Without the consent of or notice to any Holder, the
Company and the Trustee may amend or supplement the Indenture or the Securities
to, among other things, cure any ambiguity, defect or inconsistency or make any
other change that does not adversely affect the rights of the Holders in any
material respect.

 

11. Successor Entity

 

When a successor corporation assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor corporation (except in certain
circumstances specified in the Indenture) shall be released from those
obligations.

 

12. Defaults and Remedies

 

Under the Indenture, an Event of Default shall occur if:

 

  (1) the Company shall fail to pay when due the Principal or any Fundamental
Change Repurchase Price of any Security, including any Additional Change of
Control Shares, when the same becomes due and payable whether at the Final
Maturity Date, upon repurchase, acceleration or otherwise and whether or not
prohibited by Article 11 of the Indenture; or

 

  (2) the Company shall fail to pay an installment of cash interest or
Additional Interest, if any, on any of the Securities, which failure continues
for 30 days after the date when due and whether or not prohibited by Article 11
of the Indenture; or

 

  (3) the Company shall fail to deliver when due all cash and shares of Common
Stock deliverable upon conversion of the Securities, which failure continues for
15 days; or

 

A-7



--------------------------------------------------------------------------------

  (4) the Company or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in the Securities or the Indenture for a
period of 60 days after receipt by the Company of a Notice of Default specifying
such failure; or

 

  (5) there is a default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of the Guarantors (or the
payment of which is guaranteed by the Company or any of its subsidiaries)
whether such Indebtedness or guarantee now exists, or is created after the date
of this Indenture, if that default:

 

  (A) is caused by a failure to pay at final Stated Maturity principal of, or
interest or premium, if any, on such Indebtedness prior to the expiration of the
grace period provided in such Indebtedness on the date of such default (a
“Payment Default”); or

 

  (B) results in the acceleration of such Indebtedness prior to its final Stated
Maturity,

 

and in each case the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$10.0 million or more; or

 

  (6) except as permitted under the Indenture, any Note Guarantee of a Guarantor
that is a Significant Subsidiary shall be held in any judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect or any such Guarantor that is a Significant Subsidiary, or any Person
acting on behalf of any such Guarantor, shall deny or disaffirm its obligations
under its Note Guarantee; or

 

  (7) the Company or any Guarantor that is a Significant Subsidiary pursuant to
or within the meaning of any Bankruptcy Law:

 

  (A) commences as a debtor a voluntary case or proceeding; or

 

  (B) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it; or

 

  (C) consents to the appointment of a Receiver of it or for all or
substantially all of its property; or

 

  (D) makes a general assignment for the benefit of its creditors; or

 

  (E) files a petition in bankruptcy or answer or consent seeking reorganization
or relief; or

 

  (F) consents to the filing of such a petition or the appointment of or taking
possession by a Receiver; or

 

  (8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

A-8



--------------------------------------------------------------------------------

  (A) grants relief against the Company or any Guarantor that is a Significant
Subsidiary in an involuntary case or proceeding or adjudicates the Company or
any Guarantor that is a Significant Subsidiary insolvent or bankrupt; or

 

  (B) appoints a Receiver of the Company or any Guarantor that is a Significant
Subsidiary or for all or substantially all of the property of the Company or any
Guarantor that is a Significant Subsidiary; or

 

  (C) orders the winding up or liquidation of the Company or any Guarantor that
is a Significant Subsidiary;

 

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

 

Notwithstanding the above, no Event of Default under clause (4) above shall
occur until the Trustee notifies the Company in writing, or the Holders of at
least 25% in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default (a “Notice of
Default”), and the Company does not cure the Default within the time specified
in clause (4) after receipt of such notice.

 

If an Event of Default (other than an Event of Default specified in clause
(7) or (8) above) occurs and is continuing with respect to the Company or any
Guarantor, the Trustee may, by notice to the Company, or the Holders of at least
25% in aggregate principal amount of the Securities then outstanding may, by
notice to the Company and the Trustee, declare the principal amount and accrued
and unpaid interest, if any, and accrued and unpaid Additional Interest, if any,
through the date of declaration on all the Securities to be immediately due and
payable. Upon such a declaration, such principal amount and such accrued and
unpaid interest, if any, and such accrued and unpaid Additional Interest, if
any, shall be due and payable immediately. If an Event of Default specified in
clauses (7) or (8) occurs in respect of the Company or any Guarantor that is a
Significant Subsidiary and is continuing, the principal amount and accrued but
unpaid interest, if any, and accrued and unpaid Additional Interest, if any, on
all the Securities shall become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders of
Securities. The Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may rescind an acceleration
and its consequences if (a) all existing Events of Default, other than the
nonpayment of the principal of the Securities which have become due solely by
such declaration of acceleration, have been cured or waived; (b) to the extent
the payment of such interest is lawful, interest (calculated at the rate per
annum borne by the Securities) on overdue installments of interest and overdue
principal, which has become due otherwise than by such declaration of
acceleration, has been paid; and (c) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.
Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Securities. Subject to certain limitations,
Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders for a period of 30 days notice of any
continuing Default (except a Default in payment of principal or interest) if and
so long as it determines that withholding notice is in their interests. The
Company is required to file periodic certificates with the Trustee as to the
Company’s compliance with the Indenture and knowledge or status of any Default.

 

13. Trustee Dealings With the Company

 

Wachovia Bank, National Association, the initial Trustee under the Indenture, in
its individual or any other capacity, may make loans to, accept deposits from
and perform services for the Company or an Affiliate of the Company, and may
otherwise deal with the Company or an Affiliate of the Company, as if it were
not the Trustee.

 

A-9



--------------------------------------------------------------------------------

14. No Recourse Against Others

 

A director, officer, employee or shareholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture nor for any claim based on, in respect of or by reason of such
obligations or their creation. The Holder of this Security by accepting this
Security waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of this Security.

 

15. Authentication

 

This Security shall not be valid until the Trustee or an authenticating agent
manually signs the certificate of authentication on the other side of this
Security.

 

16. Abbreviations and Definitions

 

Customary abbreviations may be used in the name of the Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).

 

All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.

 

17. Indenture to Control; Governing Law

 

In the case of any conflict between the provisions of this Security or the Note
Guarantee and the Indenture, the provisions of the Indenture shall control. This
Security, the Note Guarantee and the Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture. Requests may be made to: The Pantry, Inc., 1801 Douglas
Drive, Sanford, North Carolina 27330, Attention: Chief Financial Officer,
Facsimile No.: (919) 774-3329, Telephone No.: (919) 774-6700, ext. 5202.

 

A-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to             

 

 

--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

 

--------------------------------------------------------------------------------

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

 

        Your Signature: Date:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Sign exactly as your name appears on the other side of this Security)

--------------------------------------------------------------------------------

* Signature guaranteed by:

 

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-11



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

To convert this Security into Common Stock of the Company, check the box:  ¨

 

To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a integral multiple of $1,000):
$                    .

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

 

--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

 

        Your Signature:

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Sign exactly as your name appears on the other side of this Security)

--------------------------------------------------------------------------------

* Signature guaranteed by:

 

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-12



--------------------------------------------------------------------------------

FUNDAMENTAL CHANGE REPURCHASE NOTICE

 

To: The Pantry, Inc.

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from The Pantry, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and requests and
instructs the Company to purchase the entire principal amount of this Security,
or the portion thereof (which is $1,000 or an integral multiple thereof) below
designated, in accordance with the terms of the Indenture referred to in this
Security at the Fundamental Change Repurchase Price, together with accrued and
unpaid interest and Additional Interest, if any, to, but excluding, such date,
to the registered Holder hereof.

 

       

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

  Signature(s)         Signature(s) must be guaranteed by a qualified guarantor
institution with membership in an approved signature guarantee program pursuant
to Rule 17Ad-15 under the Securities Exchange Act of 1934.        

 

--------------------------------------------------------------------------------

        Signature Guaranty Principal amount to be repurchased (in an integral
multiple of $1,000, if less than all):    

 

--------------------------------------------------------------------------------

   

 

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without any
alteration or change whatsoever.

 

A-13



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF SECURITIES

 

The following exchanges, purchases or conversions of a part of this Global
Security have been made:

 

Principal Amount of

this Global Note

Following Such

Decrease Date of

Exchange (or Increase)

--------------------------------------------------------------------------------

 

Authorized

Signatory of

Securities Custodian

--------------------------------------------------------------------------------

 

Amount of Decrease

in Principal Amount

of this Global Note

--------------------------------------------------------------------------------

 

Amount of Increase

in Principal Amount

of this Global Note

--------------------------------------------------------------------------------

 

A-14



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION

OF TRANSFER OF RESTRICTED SECURITIES

 

Re: 3.00% Senior Subordinated Convertible Notes Due 2012 (the “Securities”) of
The Pantry, Inc.

 

This certificate relates to $             principal amount of Securities owned
in (check applicable box)

 

        book-entry or     definitive form by
                                         (the “Transferor”).

 

The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Securities.

 

In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of November 22, 2005 between The Pantry, Inc., the Guarantors
named therein and Wachovia Bank, National Association, as trustee (the
“Indenture”), and the transfer of such Security is being made pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”) (check applicable box) or the transfer or exchange, as
the case may be, of such Security does not require registration under the
Securities Act because (check applicable box):

 

____    Such Security is being transferred pursuant to an effective registration
statement under the Securities Act. ____    Such Security is being acquired for
the Transferor’s own account, without transfer. ____    Such Security is being
transferred to the Company or a Subsidiary (as defined in the Indenture) of the
Company. ____    Such Security is being transferred to a person the Transferor
reasonably believes is a “qualified institutional buyer” (as defined in Rule
144A or any successor provision thereto (“Rule 144A”) under the Securities Act)
that is purchasing for its own account or for the account of a “qualified
institutional buyer”, in each case to whom notice has been given that the
transfer is being made in reliance on such Rule 144A, and in each case in
reliance on Rule 144A. ____    Such Security is being transferred pursuant to
and in compliance with an exemption from the registration requirements under the
Securities Act in accordance with Rule 144 (or any successor thereto) (“Rule
144”) under the Securities Act. ____    Such Security is being transferred to a
non-U.S. Person in an offshore transaction in compliance with Rule 904 of
Regulation S under the Securities Act (or any successor thereto). ____    Such
Security is being transferred pursuant to and in compliance with an exemption
from the registration requirements of the Securities Act (other than an
exemption referred to above) and as a result of which such Security will, upon
such transfer, cease to be a “restricted security” within the meaning of Rule
144 under the Securities Act.

 

The Transferor acknowledges and agrees that, if the transferee will hold any
such Securities in the form of beneficial interests in a Global Note which is a
“restricted security” within the meaning of Rule

 

A-15



--------------------------------------------------------------------------------

144 under the Securities Act, then such transfer can only be made pursuant to
(i) Rule 144A under the Securities Act and such transferee must be a “qualified
institutional buyer” (as defined in Rule 144A) or (ii) Regulation S under the
Securities Act.

 

Date:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Insert Name of Transferor)

 

A-16



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                    , 200  , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of                      (or its permitted successor),
a [Delaware] corporation (the “Company”), the Company, the other Guarantors (as
defined in the Indenture referred to herein) and                     , as
trustee under the Indenture referred to below (the “Trustee”).

 

WITNESSETH

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of November 22, 2005 providing for the
issuance of 3.00% Senior Subordinated Convertible Notes due 2012 (the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

 

WHEREAS, pursuant to Section 10.01 of the Indenture, the Trustee is authorized
to execute and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

 

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

 

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
12 thereof.

 

4. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Company or any
Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of the Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws and it is the
view of the SEC that such a waiver is against public policy.

 

5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

B-1



--------------------------------------------------------------------------------

6. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

8. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

Dated as of                     , 20    

 

SIGNATURES [NAME OF GUARANTEEING SUBSIDIARY] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     THE PANTRY, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     R. & H. MAXXON, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     KANGAROO, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

B-2



--------------------------------------------------------------------------------

Exhibit C

 

FORM OF NOTATION OF GUARANTEE

 

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of November 22, 2005 (the “Indenture”) among The Pantry,
Inc., (the “Company”), the Guarantors party thereto and Wachovia Bank, National
Association, as trustee (the “Trustee”), (a) the due and punctual payment of the
principal of, premium and Additional Interest, if any, and interest on the 3.00%
Senior Subordinated Convertible Notes due 2012 (the “Notes”) whether at Stated
Maturity, by acceleration or otherwise, the due and punctual payment of interest
on overdue principal of and interest on the Notes, if any, if lawful, and the
due and punctual performance of all other obligations of the Company to the
Holders or the Trustee all in accordance with the terms of the Indenture and
(b) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that the same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at Stated Maturity, by acceleration or otherwise. The obligations of the
Guarantors to the Holders of Notes and to the Trustee pursuant to the Note
Guarantee and the Indenture are expressly set forth in Article 12 of the
Indenture, including the circumstances under which such obligations may be
released, and reference is hereby made to the Indenture for the precise terms of
the Note Guarantee. Each Holder of a Note, by accepting the same, (a) agrees to
and shall be bound by such provisions, (b) authorizes and directs the Trustee,
on behalf of such Holder, to take such action as may be necessary or appropriate
to effectuate the subordination as provided in the Indenture and (c) appoints
the Trustee attorney-in-fact of such Holder for such purpose.

 

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.

 

R. & H. MAXXON, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     KANGAROO, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

C-1